J-A19045-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.T.,                                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                   Appellant

             v.

H.T.,

                   Appellee                          No. 454 WDA 2015


              Appeal from the Order entered February 27, 2015,
              in the Court of Common Pleas of Lawrence County,
                       Civil Division, at No. 11297/06 CA

K.T.,                                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                   Appellant

             v.

H.T.,

                   Appellee                          No. 462 WDA 2015


              Appeal from the Order entered February 27, 2015,
              in the Court of Common Pleas of Lawrence County,
                       Civil Division, at No. 11297/06 CA

BEFORE: BENDER, P.J.E., JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED OCTOBER 19, 2015

        In these consolidated appeals, K.T. (“Father”) appeals from the Order

entered on February 27, 2015 (hereinafter “Custody Order”) which (1)

denied the competing Petitions for modification of the existing child custody

Order entered on October 3, 2013 (“the prior custody Order”), filed by

Father and H.T. (“Mother”), regarding their minor child, C.T. (“Child” or “C.”)
J-A19045-15

(born in February 2001); and (2) granted Mother special relief relating to

enforcement of the prior custody Order.          The Custody Order continued to

award Mother sole legal, and primary physical, custody of Child, and granted

Father partial physical custody.     The Order also included an enforcement

provision requiring law enforcement officials and child protective services

agents/employees to return Child to Mother, rather than Father or anyone

acting on behalf of Father, if Child removed himself from Mother’s physical

custody (discussed in detail below).     Father also appeals from a separate

Order entered on February 27, 2015, which granted Mother’s Petition for

contempt    concerning    Father’s   violation    of   the   prior   custody   Order

(hereinafter “Contempt Order”).      We affirm the Custody Order, and quash

the appeal from the Contempt Order as interlocutory.

      The factual and procedural background of this matter is exhaustively

set forth in the trial court’s 91-page Pa.R.A.P. 1925(a) Opinion, which we

adopt and incorporate herein by reference.             See Trial Court Opinion,

2/27/15, at 1-62.     In the interest of conciseness and readability, we will

briefly set forth the relevant facts and procedural history herein.

      The trial court summarized the background of this case, and the

parties’ positions, as follows:

      The issues in this case revolve around the fact that [Child]
      refuses to be in the custody of Mother and[,] in fact[,] has not
      been in the physical custody of Mother since December [] 2013,
      despite the terms of the [prior] custody [O]rder. Mother claims
      that this circumstance [exists] because of the contemptuous
      conduct of Father[,] who has engaged in a pattern of parental
      alienation, turning [Child] against Mother[. W]hereas[] Father
                                       -2-
J-A19045-15

        contends that this circumstance is brought about by the manner
        in which Mother treats [Child], causing him to be in fear of her[,]
        and [Mother’s] refusing to engage in any meaningful effort to
        keep [Child] in her custody.

Id. at 2.

        The parties have engaged in contentious and continuous litigation

since their separation in 2004, when Child was only three years-old. Before

the entry of the prior custody Order, the parties shared physical and legal

custody of Child, pursuant to a consent custody Order executed in March

2011.     In the prior custody Order, entered on October 3, 2013, the trial

court awarded sole legal and primary physical custody of Child to Mother,

who is a dietician, and resides in Neshannock Township, Lawrence County,

Pennsylvania.     The prior custody Order also denied Father’s Petition to

relocate Child from Lawrence County to Westmoreland County.1 Father is a

physician, employed as a professor at the Lake Erie College of Osteopathic

Medicine.     Father moved to Westmoreland County in July 2013, and

presently resides there.2       Father’s long-time paramour, M.E.S., has a

residence in Neshannock Township, Lawrence County, located nearby




1
  Father appealed the prior custody Order. This Court affirmed, after which
the Supreme Court of Pennsylvania denied allowance of appeal. K.T. v.
H.T., 104 A.3d 67 (Pa. Super. 2014) (unpublished memorandum), appeal
denied, 95 A.3d 278 (Pa. 2014).
2
  Before the entry of the prior custody Order, the parties had lived in close
proximity to one another in Neshannock Township, Lawrence County, and
within the same school district.

                                       -3-
J-A19045-15

Mother’s residence, which we will hereinafter refer to as the “Fireside

residence” or “Fireside.”3

      Despite the dictates of the prior custody Order providing Mother with

primary physical custody, Child began to refuse to stay at Mother’s

residence, approximately one month after the entry of that Order.            Trial

Court Opinion, 2/27/15, at 7. Specifically, the trial court explained that

      [Child] and Father began a procedure whereby Father drops
      [Child] off at Mother’s house[. A]t the custody exchange time,
      [Child] will either knock on Mother’s door and tell her that he is
      not staying or simply walk through the backyards, and in either
      case, proceed directly to the [Fireside residence] of … [M.E.S.]
      Father will then email Mother[,] telling her that [Child] is at
      Fireside.

Id.

      In its Opinion, the trial court detailed several incidents involving Child’s

refusal to stay with Mother during her scheduled custodial periods. The first

of those incidents occurred on November 7, 2013, when Child left Mother’s

home, wearing only pajamas, at approximately 9:00 p.m., after which time

Mother called 911 and went to the police station. Id. at 8. At the police

station, Mother learned that M.E.S. had already picked up Child. Id. Child

did not return to Mother’s home. Id.

      On December 16, 2013, Mother held a birthday party at her home,

after which Child spent the night at Mother’s home.          Id.   The following




3
  Fireside is located approximately two-tenths of a mile from Mother’s
residence.
                                   -4-
J-A19045-15

morning, Mother transported Child to school.    Id.   Child told her that he

would return to her home after school, but he did not do so. Id.

     Mother next saw Child on January 1, 2014, when Father dropped him

off at Mother’s residence at 8:00 p.m., whereupon Child immediately ran

away. Id. Mother and the maternal grandmother followed Child in Mother’s

car, and eventually caught up with him. Id. Child entered the back seat of

the car, but, as the car pulled into Mother’s driveway, Child jumped out and

began running away. Id. Mother and the maternal grandmother followed

Child again. Id. Child ran to the Fireside residence, and went inside. Id. at

8-9. Child thereafter came back out and got into the car with Mother and

the maternal grandmother, and they drove away, with the intention of

heading to the home of a female friend of Mother. Id. at 9. The trial court

explained what ensued as follows:

     At an intersection, Mother could hear [Child’s] seatbelt unclick.
     Fearing that [Child] was going to jump out of the car again,
     Mother directed the maternal grandmother to proceed. Mother
     turned around to grab [Child’s] leg. [Child] opened the door and
     jumped out of the car. Mother’s finger got stuck in the seam of
     his pants and ripped the bottom of his pants as he took off
     running. Mother called 911 and tried to find [Child]. At the
     direction of the police, Mother returned to her residence and
     waited. The police eventually notified Mother that [Child] was
     with Father.

            This incident resulted in the filing of a [P]etition for
     protection from abuse [“PFA Petition”] by Father[,] on behalf of
     [Child,] against Mother in the Westmoreland County Court of
     Common Pleas. After hearings before the Honorable Megan
     Bilik-DeFazio, Judge Bilik-DeFazio … dismissed the [PFA
     Petition].   Father filed a [P]etition for reconsideration[,] …



                                    -5-
J-A19045-15

      [which] was denied.[FN 1]

           Father appealed the PFA denial to the Superior Court,
      which affirmed the decision of the trial court.[FN 2]
      ___________________________________________________
      [FN 1]
           In denying reconsideration, Judge Bilik-DeFazio referred to
      the case as one of the most tragic custody cases she had ever
      seen and one of the most tragic cases of parental alienation.
      The judge found [Child] to be very deliberate, that he knows
      what he is doing and that he is manipulating.
      [FN 2]
            In the court’s Pa.R.A.P. 1925(a) Opinion, the court found
      that Mother’s testimony was credible, that Mother had never
      threatened [Child], that Mother’s explanation of what occurred
      on January 1, 2014 was reasonable[,] and that the testimony of
      [Child] that Mother had threatened to kill him[,] and that he was
      “fearful” of Mother, was not credible. In finding that [Child]
      lacked credibility regarding his assertions that [] [M]other has
      threatened him and physically abused him, the court noted that
      [] [C]hild’s testimony was deliberate and calculated; that he did
      not show emotion under the circumstances[;] and that[,] by his
      conduct and demeanor, [Child] was operating under a clear
      agenda to manipulate the [prior] custody [O]rder. The court
      also commented on a cell phone video which shows that [Child]
      is giving [] [M]other a hard time, [and] that he is talking back to
      [] [M]other and being difficult and unreasonable, but that Mother
      exercised a great deal of patience in dealing with [Child] and his
      unacceptable behavior in that situation.

Id. (footnotes in original).

      The trial court additionally stated as follows:

            [Child] has not been with [] [M]other since the incident of
      January 1, 2014.       In the spring of 2014, Mother attended
      [Child’s] band concert at Neshannock School and observed the
      concert, but [Child] would not spend any time with her at that
      event. Meanwhile, during this entire period of time, Father and
      [Child] continued the procedure whereby Father will drop [Child]
      off at Mother’s residence but [Child] will not stay[,] and will
      proceed to the Fireside residence, where Father will pick up []
      [C]hild. [Child] will videotape these events. He himself testified
      that he videotapes his interaction with [] [M]other for use of the
      videos in court.
                                      -6-
J-A19045-15


            In connection with the proceedings before the
     Westmoreland County Court of Common Pleas on the PFA
     Petition that Father brought on behalf of [Child], Father arrived
     at the Westmoreland County Courthouse on January 3, 2014. In
     passing through security, Father was asked if he had any
     weapons.      Father denied having any weapons.          Security
     discovered in his briefcase a loaded Glock 9mm firearm and a
     folding knife with a three and three-fourth[-]inch blade in
     Father’s briefcase.    Father was arrested and charged with
     Possession of a Firearm and Other Dangerous Weapon in a Court
     Facility pursuant to 18 Pa.C.S.A. § 913(a)(1). The disposition of
     the charge was that Father entered the Accelerated
     Rehabilitative Disposition Program for a period of six months.
     Father testified that he had forgotten that he had the items in
     his briefcase and that he generally carried a loaded firearm,
     [which] he had obtained from a friend who was in the scrap
     recycling business, for his own protection[,] as he was afraid
     that Mother would harm him[,] and that generally[,] he carried
     the loaded firearm to the efforts to [sic] effectuate custody
     exchanges.

Id. at 10-11.

     In relation to the prior custody Order, the trial court stated in its

Opinion as follows:

            In awarding primary physical custody to Mother, the
     [c]ourt found that Father demonstrated a desire to frustrate
     Mother’s relationship with [Child]. The [c]ourt also found that
     [Child] does want to conform to many of Father’s expectations,
     and that [Child’s] desire to please Father is negatively affecting
     his relationship with Mother. The [c]ourt noted that neither
     Father nor [Child] could testify to any positive attributes Mother
     possesses as a parent, thus indicating that [Child’s] emotional
     connection to Mother is being hindered in some form[, and] that
     [it] is having a devastating effect on his emotional security and
     development. The [c]ourt also noted that, although the custody
     evaluator, Dr. [Douglas] Darnell, made no specific findings of
     parental alienation, [] Dr. Darnell’s evaluation was completed
     prior to the fall of 2012, when [Child] began expressing his
     animosity towards [] [M]other[.       Additionally], … when Dr.
     Darnell was presented with hypothetical questions regarding
     behaviors displayed by [Child], he testified that those behaviors
                                    -7-
J-A19045-15

         were consistent with behaviors exhibited by a child suffering
         from parental alienation.       The [c]ourt also indicated that
         [Child’s] negative perception of Mother was irrational. The court
         further concluded that Father’s actions have caused Mother’s
         relationship with [Child] to suffer[,] and that he has enabled
         [Child’s] unwarranted fears and trepidations of Mother. The
         court also concluded, in awarding primary physical custody and
         sole legal custody to Mother, that if Father was awarded such
         custody, [Child’s] relationship with Mother would dissipate to the
         point of disrepair.

Id. at 6-7 (footnote omitted).

         While Father’s appeal from the prior custody Order was pending, the

parties filed several Petitions and Motions, which are more fully described in

the trial court’s Opinion; we adopt the trial court’s recitation herein. See id.

at 11-15.      Most relevant to the instant appeal, on September 5, 2014,

Mother filed a Petition for contempt (“September Petition for contempt”),

asserting that Father had violated the prior consent Order by enrolling Child

in the public school district that serviced the area of Father’s residence in

Westmoreland County, without Mother’s consent or approval by the trial

court.

         In November 2014, and January 2015, the trial court held a custody

trial with regard to the parties’ competing Petitions for modification of the

prior custody [O]rder, and Mother’s Petitions for special relief and contempt

in relation to that Order. On February 27, 2015, the trial court entered the

Custody Order, which dismissed the parties’ Petitions for modification of

custody, and granted Mother special relief relating to enforcement of a

particular provision of the Custody Order: paragraph 16.          Paragraph 16

                                        -8-
J-A19045-15

provided that law enforcement and/or child protective services were to

return Child to Mother, regardless of the circumstances, if he runs away

from her home while in her custody.4

        Also on February 27, 2015, the trial court entered the Contempt

Order, which, in relevant part, granted Mother’s September Petition for

contempt, based upon Father having unilaterally enrolled Child in a different

school district. Mother alleged that Father’s action violated a provision in the

prior custody Order providing that Mother was the sole legal custodian of

Child, and therefore, entitled to make all decisions concerning his education.

Notably to the instant appeal, the Contempt Order did not impose any

sanctions on Father.

        Father timely filed Notices of Appeal from the Custody Order and

Contempt Order, along with two Concise Statements of Errors Complained of

on Appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).           In March 2015,

4
    Paragraph 16 specifically provides as follows:

        16. During the time that … Mother … has the right of physical
        custody pursuant to this Order, [] [C]hild shall not be permitted
        to be at the residence designated as … Fireside … without
        Mother’s consent nor shall [Child] be permitted for any reason to
        be placed in the custody or control of … Father … or [M.E.S.]
        without Mother’s consent, and no law enforcement officer,
        employee or agent of Lawrence County Child and Youth Services,
        nor any other agency or authority, shall place[] [C]hild in the
        custody or control of Father, during Mother’s scheduled primary
        custody period, with the further direction that if for any reason []
        [C]hild removes himself from Mother’s custody, he is to be
        returned to Mother and not Father or anyone acting on Father’s
        behalf.

Custody Order, 2/17/15, ¶ 16.
                                        -9-
J-A19045-15

Father filed in this Court a Motion to stay the Custody Order. Although we

entered an Order temporarily granting the stay, on April 1, 2015, we entered

an Order lifting the temporary stay and denying Father’s Motion, directing

Father to return Child to Mother two days later, at her residence.

Approximately one week later, Father filed a second Motion to stay the

Custody Order, which this Court denied.5

     In his brief on appeal, Father presents the following issues for our

review:

     I. Whether the trial court committed an abuse of discretion in
     awarding sole legal and primary physical custody to Mother[,]
     when the facts of record demonstrated that there was a
     complete breakdown of the relationship between Mother and
     [C]hild[,] and[,] for the past 14 months, that Mother had no
     contact with [] [C]hild during this time, and despite having sole
     legal custody[,] repeatedly failed to act in [] [C]hild’s best
     interest in meeting [C]hild’s medical, dental, mental health and
     educational needs?

     II. Whether the trial court committed an abuse of discretion in
     awarding primary physical custody to Mother[,] when the court
     engaged in no analysis [concerning] the effect of such an
     [award] on [] [C]hild as the circumstances existed at the time of
     trial, [which] uprooted [] [C]hild from school friends and his
     current life[,] and whether such an [award] was in [] [C]hild’s
     best interest under the factors enumerated in 23 Pa.C.S.
     [§] 5328[,] and when Mother presented no current evidence to
     the [trial c]ourt as to her current ability to parent [] [C]hild as
     required under M.E.V. v. F.P.W., 100 A.3d 670 (Pa. Super.
     2014)?



5
  At oral argument, on July 8, 2015, Father’s counsel informed this panel
that Child was placed in a foster care home, after having refused to return to
Mother’s custody. Father additionally brought this matter to our attention
via a post-submission Application for Supplement to the Record, which we
denied.
                                     - 10 -
J-A19045-15

      III. Whether the trial court committed an abuse of discretion in
      awarding primary physical and sole legal custody to Mother by
      failing to properly consider and/or completely disregard the
      uncontroverted testimony and opinion[s] of the [c]ourt-
      appointed experts[,] and failing to mandate reunification
      counseling[,] as recommended by the [trial c]ourt’s experts?

      IV. Whether the trial court committed an abuse of discretion
      when it found that Father had alienated [] [C]hild from Mother[,]
      when there was no evidence presented of parental alienation[,]
      [] neither expert testified that they believed there was parental
      alienation[,] and the finding was based on pure speculation?

      V. Whether the trial court committed an abuse of discretion
      when it ordered that law enforcement and/or child protective
      services were to return [] [C]hild to Mother[,] regardless of the
      circumstances?

      VI. Whether the trial court committed an abuse of discretion
      when it found Father in contempt of the [prior custody] Order []
      by enrolling [] [C]hild in school[,] as Father’s actions were not
      an “intentional, designed act and one without justifiable excuse.”
      Com. ex rel. Wright v. Hendrick, 312 A.2d 402[, 404] ([Pa.]
      1973); the [prior custody] Order was not definite, clear and
      specific; there was no volitional violation or wrongful intent;
      Mother failed to provide for schooling pursuant to 24 P.S. [§] 13-
      1327[,] the Compulsory School Attendance Law; when Father
      was required to always consider [] [C]hild’s best interest, make
      sure that [] [C]hild continued to attend school, continue other
      activities beneficial to [] [C]hild’s overall growth and
      development[,] and exercise daily parental responsibility when []
      [C]hild was in his physical custody[; and] when Mother had
      abdicated her parental responsibilities?

Father’s Brief at 11.6

      In custody cases, our standard and scope of review are follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.       We must accept
      findings of the trial court that are supported by competent

6
   In his Concise Statements, Father set forth his issues somewhat
differently. Nevertheless, we determine that he preserved the issues for our
review.
                                   - 11 -
J-A19045-15

       evidence of record, as our role does not include making
       independent factual determinations. In addition, with regard to
       issues of credibility and weight of the evidence, we must defer to
       the presiding trial judge who viewed and assessed the witnesses
       first-hand. However, we are not bound by the trial court’s
       deductions or inferences from its factual findings. Ultimately,
       the test is whether the trial court’s conclusions are unreasonable
       as shown by the evidence of record.            We may reject the
       conclusions of the trial court only if they involve an error of law,
       or are unreasonable in light of the sustainable findings of the
       trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted); see

also Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007) (stating

that “[a]n abuse of discretion is not merely an error of judgment; if, in

reaching a conclusion, the court overrides or misapplies the law, or the

judgment exercised is shown by the record to be either manifestly

unreasonable or the product of partiality, prejudice, bias or ill will, discretion

has been abused.”) (citation omitted). Additionally, this Court has observed

that

       [t]he discretion that a trial court employs in custody matters
       should be accorded the utmost respect, given the special nature
       of the proceeding and the lasting impact the result will have on
       the lives of the parties concerned. Indeed, the knowledge
       gained by a trial court in observing witnesses in a custody
       proceeding cannot adequately be imparted to an appellate court
       by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation

omitted).

       As the custody trial in this matter was held in November 2014, and

January 2015, the Child Custody Act (the “Act”), 23 Pa.C.S.A. §§ 5321 to

5340, is applicable.    C.R.F., 45 A.3d at 445 (holding that, if the custody
                                      - 12 -
J-A19045-15

evidentiary proceeding commences on or after the effective date of the Act,

i.e., January 24, 2011, the provisions of the Act apply). With any custody

case decided under the Act, the paramount concern is the best interests of

the child.   See 23 Pa.C.S.A. §§ 5328, 5338.      Section 5338 of the Act

provides that, upon petition, a trial court may modify a custody order if it

serves the best interests of the child. Id. § 5338. Section 5328(a) of the

Act sets forth the various factors that a trial court must consider when

ordering any form of custody (collectively referred to as “the best interest

factors”). Id. § 5328(a).

      We will address Father’s first and second issues together, since both

involve challenges to the trial court’s refusal to disturb the award of sole

legal custody and primary physical custody to Mother under the prior

custody Order.   See Father’s Brief at 21-34.   Pointing to Child’s repeated

refusal to stay at Mother’s residence during her custodial periods, Father

asserts that Mother and Child are estranged.    Id. at 22-23.   According to

Father, “Mother abandoned [Child] and any parental responsibilities for his

care, safety, or emotional well-being when he refused to stay with her.” Id.

Father cites McDonel v. Sohn, 762 A.2d 1101 (Pa. Super. 2000), Snarski

v. Krincek, 538 A.2d 1348 (Pa. Super. 1988), and Jones v. Stone, 495
A.2d 205 (Pa. Super. 1985), for the proposition that a parent’s lack of

involvement and abandonment of parental duties supports a modification of

custody and award of custody to another person, even to a non-parent.

Father’s Brief at 27-28.
                                   - 13 -
J-A19045-15

      Father emphasizes that “the sole criterion in determining custody

disputes is the best interest and paramount welfare of the child.” Id. at 28-

29 (quoting M.E.V., 100 A.3d at 679) (emphasis in M.E.V., citation

omitted).   Father points out the Court’s statement in M.E.V. that “a trial

court may not merely advert to prior, manifestly outdated findings of fact in

lieu of express and fully explained reconsideration of those factors in the

light of any changes in the parties’ circumstances that occurred after the

prior ruling and attendant explanation.”      Father’s Brief at 27 (quoting

M.E.V., 100 A.3d at 681). Father additionally contends that the trial court

cannot “simply pay lip service” to the best interest factors in section

5328(a). Father’s Brief at 34 (citing C.B. v. J.B., 65 A.3d 946 (Pa. Super.

2013)). According to Father, the trial court’s Opinion “did not address which

factor(s) weighed in favor of which party, … or how the factors affected its

decision.   Instead, the [t]rial [c]ourt came to the conclusion that Mother’s

relationship with [Child] was paramount to his best interests[,] without

reference to findings to support that conclusion.” Father’s Brief at 34.

      Father argues that Child’s best interests are served by awarding

primary physical custody to him, as he is the only parent who has provided

for Child’s physical, intellectual, moral, and spiritual well-being during the

approximately fourteen-month period prior to the entry of the Custody

Order. Id. at 36. Pointing to this period of separation, Father contends that

“Mother offered not one scintilla of evidence … [as to] how she would keep

Child in her care should Father[]” not be granted relief. Id. Father further
                                     - 14 -
J-A19045-15

asserts that the trial court abused its discretion by failing to consider the

effect on Child of his immediate return to Mother and his removal from the

Hempfield School District (i.e., where Father had enrolled Child without

Mother’s   consent),   absent   the      provision   of   immediate   therapeutic

intervention. Id.

      In its Opinion, the trial court discussed the law concerning section

5328(a), set forth the best interest factors, and provided a thorough analysis

of each of the factors. See Trial Court Opinion, 2/27/15, at 62-80.7,     8
                                                                              The

trial court’s analysis is sound and supported by the record, and we therefore

adopt and incorporate it herein for purposes of Father’s first and second

issues. See id.

      After addressing the law and the best interest factors, the trial court

then stated in its Opinion as follows:

             Although extensive proceedings have been held on the
      [parties’] competing requests for modification, and for special
      relief and findings of contempt, essentially nothing has changed
      subsequent to the proceedings that resulted in the … [prior
      c]ustody Order[,] except that [Child] adamantly refuses to be
      with [] [M]other.      [Child’s] recalcitrance to being with []
      [M]other was recognized by the trial judge in the prior
      proceedings. In the October [3], 2013 Opinion, the [trial] court
      noted     that   Father    encourages     [Child’s] unreasonable

7
  Effective January 1, 2014, section 5328 was amended to include an
additional factor at 23 Pa.C.S.A. § 5328(a)(2.1) (providing for consideration
of child abuse and involvement with child protective services). Although
applicable at the time of the custody trial in the present matter, there was
no evidence that would have required the trial court’s consideration of this
factor.
8
  We note that the trial court’s discussion of factor 5328(a)(8) is not
preceded by a heading, but appears to begin on page 71.
                                  - 15 -
J-A19045-15

      apprehension regarding Mother (Page 25); that Father has
      demonstrated a desire to frustrate Mother’s relationship with
      [Child] (Page 29); that if Father is awarded primary physical and
      sole legal custody, [Child’s] relationship with Mother will
      dissipate to the point of disrepair (Page 33); that the foregoing
      analysis finds fault in Father for enabling [Child’s] unwarranted
      fears and trepidations of Mother; the [c]ourt believes that
      Father’s actions have caused Mother’s relationship with [Child] to
      suffer, but the [c]ourt does not believe that Father’s actions
      should be characterized as alienating (Page 33).

            Although the trial court in the prior proceedings stops short
      of characterizing Father’s actions as alienating, the court did
      attribute [Child’s] unfounded perceptions of [] Mother to be
      caused by Father’s actions[,] and [found] that [Child’s] thoughts
      about Mother paralleled those of Father.[FN 3]         The court’s
      prediction proved to be true, that if [Child] were left in the
      custody of Father, the relationship with [Child] and Mother would
      only deteriorate. However, the circumstance that allowed Father
      to have the custody was not brought about by court order, but
      by the fact that [Child] simply refused to be with Mother[.]
      ___________________________________________________
      [FN 3]
             More recently, Mother filed an injunction proceeding against
      [M.E.S.,] seeking to enjoin her from interfering in the custody
      matters. [H.T. v. M.E.S.], No. 1091 of 2014, C.A. The same
      trial judge [who] issued the … Custody Order in this case denied
      injunctive relief, but in a Pa.R.[A.]P. 1925(a) Opinion[,] found
      that the “root of [] [C]hild’s behavior seems to have been
      derived from [Father].”        (Pa.R.A.P. 1925(a) Opinion dated
      February 4, 2015, page 10[)].

Trial Court Opinion, 2/27/15, at 81-82 (footnote in original).

      Our review of the record demonstrates that the trial court thoroughly

considered each of the best interest factors, and its Custody Order sought to

render a custody award in Child’s best interests.        Contrary to Father’s

assertion, the record reflects that the trial court did not merely rely on

outdated findings.    Rather, the court expressly and fully explained its

consideration of the best interest factors, in light of the parties’ actions, as
                                     - 16 -
J-A19045-15

concerns Child’s best interests, following entry of the prior custody Order.

The trial court determined that Mother had not abandoned Child, but,

instead, Child, with Father’s assistance, had acted to obviate the prior

custody Order and deprive Mother of her court-awarded custody. Further,

the trial court found that, under the circumstances, Child’s best interests are

served by maintaining the prior custody Order, awarding sole legal custody

and primary physical custody to Mother, and dismissing the competing

modification Petitions. We discern no abuse of discretion or error of law in

the trial court’s analysis, and its findings are supported by the record.

Accordingly, we affirm based on the trial court’s Opinion regarding Father’s

first two issues, see Trial Court Opinion, 2/27/15, at 62-82, and conclude

that these issues lack merit.

      Next, we address Father’s third and fourth issues together.       In his

third issue, Father contends that the trial court abused its discretion by (1)

awarding sole legal custody and primary physical custody to Mother in

disregarding, or failing to adequately consider, the uncontroverted testimony

and opinions of the court-appointed experts; and (2) failing to mandate

reunification counseling, as recommended by these experts.       See Father’s

Brief at 39-42.   Father alleges that Dr. Martin Myers (“Dr. Myers”), the

court-appointed psychologist who evaluated Child, testified that Child is

flourishing in Father’s custody, and recommended that Mother and Child

engage in counseling, and that Mother and Father each participate in

counseling.   Id. at 37.        Father states that Dr. Bruce Chambers (“Dr.
                                      - 17 -
J-A19045-15

Chambers”), the court-appointed custody evaluator who performed an

updated custody evaluation, testified that it would be problematic to return

Child to Mother’s custody without therapeutic intervention.         Id. at 40.

Father argues that the trial court’s Order directing the immediate return of

Child to Mother is against the weight of the evidence and against the

uncontroverted testimony of these two experts.      Id. at 41.     According to

Father, the trial court improperly rejected Dr. Chambers’s testimony. Id. at

41-42. In support of this argument, Father relies on Murphey v. Hatala,

504 A.2d 917 (Pa. Super. 1986), for the proposition that it is an abuse of

discretion for the trial court to accept as unpersuasive, and to totally

discount, uncontradicted expert testimony. Father’s Brief at 41.

      In his fourth issue, Father argues that the trial court abused its

discretion when it found that he had alienated Child from Mother, where

there was no evidence of parental alienation and neither Dr. Myers nor Dr.

Chambers had opined that there was parental alienation.          Id. at 46-48.

According to Father, the trial court’s finding of parental alienation was based

on pure speculation, and Mother’s mere allegations.            Id. at 46-47.

Additionally, Father asserts that “[n]early all of the evidence of record

supports that it was Mother’s actions, not Father’s, that were estranging her

from [Child]. Particularly relevant was Mother’s complete rejection of [Child]

for a period of over 14 months, a fact the trial court summarily ignores in its

Opinion.” Id. at 47.



                                    - 18 -
J-A19045-15

      In M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), this

Court held that a trial court may not simply dismiss uncontradicted expert

testimony unless the court’s independent determination is supported by the

certified record. Id. at 19-20. Although a trial court is not bound by the

custody evaluator’s conclusions, it must actually consider the expert’s

analysis.   Id. at 20.   The M.A.T. Court held that “[s]o long as the trial

court’s conclusions are founded in the record, the lower court was not

obligated to accept the conclusions of the experts.” Id. (citation omitted);

see also King v. King, 889 A.2d 630, 632 (Pa. Super. 2005) (stating that,

if the certified record supports a trial court’s conclusions in a custody matter,

the trial court is not required to accept an expert’s conclusions and

recommendations).

      In its Opinion, the trial court provided a detailed explanation for its

rejection of the expert testimony of Drs. Chambers and Myers, as concerns

section 5328(a)(8) of the Act (i.e., the best interest factor pertaining to

parental alienation), and set forth ample evidence in the certified record

supporting the court’s determination that Father had engaged in alienation.

See Trial Court Opinion, 2/27/15, at 71-77, 83-86. Since the trial court’s

recitation of the evidence, and the court’s determinations, are sound and

supported by the record, we incorporate them herein with regard to Father’s

third and fourth issues. See id.; see also M.A.T., 989 A.2d at 19-20. We

affirm on this basis in rejecting Father’s third and fourth issues, as we

conclude that the trial court properly exercised its discretion in finding that
                                     - 19 -
J-A19045-15

Father engaged in parental alienation, and in not following the custody

experts’ recommendations. See Trial Court Opinion, 2/27/15, at 71-77, 83-

86; see also King, 889 A.2d at 632.

      In Father’s fifth issue, he argues that trial court abused its discretion

when it directed, in paragraph 16 of the Custody Order, that law

enforcement and/or child protective services must return Child to Mother if

he runs away from her home while in her custody. See Father’s Brief at 42-

46. Father posits that, if Child refuses to stay with Mother, the effect of the

provision is essentially an adjudication of Child as dependent, since it

prohibits Child from being placed in Father’s custody. Id. at 42-43. Father

argues that the Juvenile Act, 42 Pa.C.S.A. § 6301 et seq. (governing the

adjudication and disposition of delinquent and dependent children), does not

provide for a restriction on the placement of a dependent child prior to an

adjudication of dependency.     Father’s Brief at 44.    According to Father,

paragraph 16 (1) excuses Lawrence County Children and Youth Services

(“CYS”) from meeting its burden to establish Child’s dependency under the

Juvenile Act, id. at 42-43; (2) violates Father’s due process rights, id. at 43;

and (3) violates the statutory mandate set forth in section 6301 of the

Juvenile Act, 42 Pa.C.S.A. § 6301(b)(1), requiring the preservation of family

unity whenever possible. Father’s Brief at 45. Finally, Father maintains that

the trial court has scheduled a dependency hearing concerning Child, who is

still in placement. Id.



                                     - 20 -
J-A19045-15

      Our review of the record reveals that trial court created paragraph 16

of the Custody Order in response to Mother’s request for special relief for

enforcement of the prior custody Order. See Trial Court Opinion, 2/27/15,

at 81.   The prior custody Order had granted Mother primary physical

custody, but Child was obviating that Order by running away from Mother’s

residence. In light of Child’s repeated refusal to see Mother,9 the trial court

determined that this enforcement provision was necessary to ensure that the

award of primary physical custody to Mother was enforced. See id. at 82

(stating that “the circumstance that allowed Father to have the custody was

not brought about by court order, but by the fact that [Child] simply refused

to be with Mother[. T]hat circumstance has been allowed to exist without

being specifically addressed by the court relative to the aspect of

enforcement of the [prior custody] Order.”).      We determine that the trial

court’s analysis supports its decision to grant Mother’s request for special

relief for enforcement of the prior custody Order.

      Moreover,   as   support   for   his   argument   that   paragraph   16   is

inappropriate for a custody order, Father relies generally on the Juvenile Act

and case law under its statutory provisions.      However, paragraph 16 does

not refer to the Juvenile Act, nor does this Court have an appeal before it

under the Juvenile Act. Father asks this Court rule on a matter raised in his


9
  In its Pa.R.A.P. 1925(a) Opinion, the trial court set forth its analysis and
legal support involving the refusal of a child to visit his parent, which we
incorporate herein by reference. See Trial Court Opinion, 2/27/15, at 82-
83.
                                    - 21 -
J-A19045-15

second Motion for stay, which we denied until the matters raised therein are

addressed by the trial court.       In effect, Father would like this Court to

prematurely rule on dependency proceedings that are before the trial court;

we may not do so. See Pa.R.A.P. 302(a). Accordingly, we discern no abuse

of discretion by the trial court’s entering paragraph 16 in the Custody Order.

Father is therefore not entitled to relief on his fifth issue.10

      Finally, Father argues that the trial court abused its discretion when it

found him in contempt of paragraph 2 of the prior custody Order, which

granted Mother sole legal custody of Child, and the authority to, inter alia,

make major decisions concerning Child’s education.          See Father’s Brief at

48-53. Concerning Father’s unilateral enrollment of Child in the Hempfield

School District, prior to the commencement of the 2014-2015 school year,

Father asserts that “[b]y the Fall of 2014, Mother had not taken care of

[Child], nor acted as [Child’s] custodial parent,” and “Mother made no

efforts for appropriate schooling or enrollment for [Child], since he was not

staying in her house.” Id. at 48, 49.

      It is well-established that “each court is the exclusive judge of

contempts against its process.” G.A. v. D.L., 72 A.3d 264, 269 (Pa. Super.

2013) (citation omitted).       Additionally, “[t]his Court must place great


10
   We additionally observe that there is no information in the certified record
regarding Child’s allegedly pending juvenile adjudication and disposition,
and/or his placement. See Commonwealth v. Preston, 904 A.2d 1, 6 (Pa.
Super. 2006) (en banc) (stating that an appellate court is limited to
considering only the materials in the certified record when resolving an
issue).
                                    - 22 -
J-A19045-15

reliance on the sound discretion of the trial judge when reviewing an order of

contempt[,]” and we will not disturb a trial court’s findings on a contempt

petition absent a clear abuse of discretion. Id.

      To sustain a finding of civil contempt, the complainant must
      prove certain distinct elements by a preponderance of the
      evidence: (1) that the contemnor had notice of the specific order
      or decree which he is alleged to have disobeyed; (2) that the act
      constituting the contemnor’s violation was volitional; and (3)
      that the contemnor acted with wrongful intent.

P.H.D. v. R.R.D., 56 A.3d 702, 706 n.7 (Pa. Super. 2012) (citation

omitted).

      Here, the trial court found that Father’s enrollment of Child in the

Hempfield School District, violated paragraph 2 of the prior custody Order.

Trial Court Opinion, 2/27/15, at 89-90.        The trial court also found that

Father had acted without the approval of the court or the consent of Mother,

who had sole legal custody.     Id.   Additionally, the court determined that

Father had acted intentionally and willfully, pointing out the Hempfield

School District enrollment form completed by Father, wherein he stated that

he had custody of Child.     Id. at 90.    The trial court, therefore, granted

Mother’s September Petition for contempt.        Id. at 90-91.   However, the

court deferred the imposition of sanctions, pending the opportunity for

Father to purge himself of the contempt. The Contempt Order, at paragraph

5, provides the following purge condition:

      5. [Father] shall purge himself of contempt by strictly complying
      with all provisions of the [C]ustody [O]rder entered
      contemporaneously with this Order and any subsequent orders
      in this case. [Father] shall be deemed to have purged himself of
                                      - 23 -
J-A19045-15

     contempt if he remains in compliance for a period of (6) months
     from the date of this Order.

Trial Court Contempt Order, 2/27/15, ¶ 5.

     We conclude that Father’s appeal from the Contempt Order is

interlocutory, as the Order imposes no sanctions on him. See Genovese v.

Genovese, 550 A.2d 1021, 1022 (Pa. Super. 1988) (stating that, unless

sanctions are imposed, an order declaring a party in contempt is

interlocutory, and that a threat to impose sanctions in the future is neither

final nor appealable).    We, therefore, quash Father’s appeal from the

Contempt Order at Docket No. 462 WDA 2015 as interlocutory.11, 12

     Appeal at Docket No. 454 WDA 2015 affirmed; appeal at Docket No.

462 WDA 2015 quashed as interlocutory.



11
   On April 2, 2015, this Court issued a Rule on Father, directing him to show
cause as to why this appeal should not be quashed as interlocutory. Father’s
counsel responded by claiming that the trial court used the contempt finding
in its custody ruling in relation to the Custody Order. On April 17, 2015, we
discharged the Rule, pending a review by this panel. Upon our review, we
determine that the trial court, in making its Custody Order, did not rely upon
the contempt finding. Rather, the trial court considered Father’s unilateral
actions in enrolling Child in the Hempfield School District, without the prior
consent of Mother or the approval of the trial court. While these same
actions were the basis for the trial court’s contempt finding, the contempt
finding was not the basis for the court’s decision to maintain the prior
custody Order in place. See Trial Court Opinion, 2/27/15, at 87-90.
12
   In her brief, Mother requests the imposition of costs on Father. See
Mother’s Brief at 19. However, she has not filed a motion for costs or
developed the request; accordingly, this claim is waived. See In re W.H.,
25 A.3d 330, 339 n.3 (Pa. Super. 2011) (stating that “where an appellate
brief fails to provide any discussion of a claim with citation to relevant
authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”); see also Pa.R.A.P. 2119(a).
                                     - 24 -
J-A19045-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/19/2015




                          - 25 -
                                                                                     :r- AtjO 45- IS             Circulated 09/23/2015 11:13 AM




                     K.,..,,  Plaintiff
                                                                                    IN THE COURT OF COMMON PLEAS
                                                                                    LAWRENCE.COUNTY, PENNSYLVANIA
                     vs.                                                     · :.   NO.    11297      OF    2006,      C.A.


                                                                               .
                                                                     APPEARANCES
                     For Plaintiff:                                                   Richard B. Sandow, Esq.
                                                                                      c. Kurt Mulzet, Esq.
                                                                                      Stephanie T.' Anderson, Esq.
                                                                                      Jones, ·Gregg, Creehan &
                                                                                            Gerace, LLP
                                                                                      411 seventh Avenue
                                                                                      suite 1200 ·    .
                                                                                      Pittsburgh, PA 15219
                    · For Defendant:                                                  Ri~hard Ducote, Esq.
                                                                                      Erica Burns, Esq.
                                                                                      Ri~hard oucotei PC
                                                                                      4800 Liberty Avenue
                                                                                      3rd Floor
                                                                                      Pittsburgh, PA 1522'4

                                                                         OPINION

                     MOfio, P.J.                                                                             FEBRUARY 27, 2015



                     T-,       In this custody dispute presently'before the court,
                                    (hereinafter "Mother") seeks enforcement·of the order of
                      court dared October 1, 2013 issued by the· aonorab 1 e Thomas M.
                                                                                                                               Hllllf


                     · Piccione       which granted              her. so 1 e 1 ega 1 and primary phys i. ca 1
                      custody of the minor child,                         clllllll TIIIII,           born February 10,
                      ioq1,      and, further,             seeks modi f'i catrion .9f that· custody order by
                     · ~~~·~·d·i-~g· ·h~·~. . :s~l·e . . p.h·y·si ·cal·. ·.·c~·s·tody. . .arid .... p. r'ovi d ;·h~r··Father· . wi th--   .

    S3FID
                      closely supervised visitation, as. opposed to partial custody.
 JUDICIAL
 DISTRICT



IRF!NCI!: COUNTY
11:NNSY~V ... NIA
                                                                                                 Circulated 09/23/2015 11:13 AM




                     October 1, 2013 custody order by awarding him the sole legal and
                     physical custody of           cllllll,    with     ctllllllllll's further    contact with
                     Mother          to be as may be advised th rough reuni fi cation counse 1 ing .
                             . The issues in this case_revolve               around the fact that              '11111111
                     refuses to be in the custody of Mother and in fact has not been
                     in the physical custody of Mother since December of 2013,
                    despite the terms of. the October 1, 2013 custody order ,                                Mother
                    claims that this circµmstance is because of the contemptuous


                    ali.enation, turning           c-
                    conduct.of Father who has engaged in a pattern of parental
                                                              against Mother; whereas, Father


                    in which Mother treats          ·c-,
                    contends that this circumstance i's brought about by the manner
                                                                   causi.ng him to be in fear of her
                    and refusing to engage in any meaningful effort to keep                                 <111111
                    in her custody.
                                The record of this case will reflect that the parties have
                    engaged in continuous litigation since their separation in 2004.
                                                               I



                   The custody liti§ation originally began in the court·of                                  common
                    Pleas of Allegheny county, Pennsylvania, with jurisdiction being
                   transferred to this court in August of 2006.                           The court will not
                    here recant the entire procedural history of the case since
                    2006; however, the opinion of Judge.Thomas                        M. Piccione in
                    support of his October 1, 2013~ order provides a detailed
                    procedural history up to the point of the order of October 1, ·
                   io13.            The court will, however, review the history of this case
                  ...... R    M,_   ,.


                   from March 15, 2011';.... tfi'e... date .. orr . whi-ch-a-:consent-€-ust-0dy-. o.rdat..; . _ . . . - . . .
  53RD
                   was entered, in order to provide some perspective on this cas.e.
JUDICIAL
DIS'rRICT



RENC!t   COUNTY
NN5Vt.VANIA
                                                                    2
                                                                                         Circulated 09/23/2015 11:13 AM




                           The March 15, 2011, order provided the parties with shared
                                           ..
                     legal and shared physical custody with Mother and Father to
                     exercise custody on an alternating weekly basis, with exchanges.
                     to take.place on Sundays at 5:00                 p.m.   At this time, the parties
                     had lived in close proximity to one another in Neshannock
                     Township, Lawrence county, and within the same· school district.
                     The parties, however, were unable to communicate with one
                     another~ and litigation followed which resulted in the                      court
                     appointing a guardian ad litem for conner
                                                         .
                                                               and requiring
                                                                           . the
                                                                              .
                     court to hear emergency· relief petitions addressing such things
                     as ctllll's extracurricular activities, which dentist he would
                      reat withr and issues surrounding Father's efforts in obtaining
                     a passport.
                            on·september 17, 2012, the guardian ad litem                   for    clllf
                     presented a motion.for           leave of court to withdraw.           The basis
                     for this request was that Father had taken                  cllll   to the office
                     of the guardian ad litem;           ctllll       informed the guardian ad litem
                     that he
                          . no longer wanted
                                         .   .
                                               to work with the guardian ad litem;
                     and, thereafter,           c"'9 walked out of the office            of the guardian
                     ad l item with his Father.           The guardian ad 1 i tern was given leave·
                     to.withdraw.
                           A 1 so on September 17, 2012, Mother fi 1 ed a peti t icn for
                     protection from a~use against Father alleging that on September
                     · 16, · 2012, a verbal altercation occurred between Mother and
                     '·Father,   "fofti"ed-Tn - by   Father's 91 rTfri encr;-M··-s-;-arrd•"'"' ~ .

    53FtD
                     that Father and Ms. sllllhad threatened her during the
  JUDICIAL
  DISTRICT           altercation.

'fRENClt    COUNTY
 E:NNDYI..VANIA
                                                                  3
                                                                                     Circulated 09/23/2015 11:13 AM




                      on October 15, 2012, Father presented a motion for
                emergency custody order, wherein Father alleged that Mother and
                Maternai Granafather were attempting to intimidate.cllll in
                regards to the custody dispute and.that Mother had physically
                attacked     cllllll   on September 30, 2012.
                      on November 28, 2012, Father filed a petition for contempt
                alleging.that Mother was in violation of existing orders of
                court for permitting third parties.to attend custody exchanges
                and dis~ussing the·proceedings with            ctlllllll'·     Father also filed a
                petition for protection from abuse against Mother on                     c4lllll's
                beha1 f on November 29, 2012 ·, a11 eg·i ng that on Sunday, November
                25, 2012., Mother physically grabbed
                confiscate
                Father.
                               the child' s ce11 phone when          c-
                                                               CIIIIIJ       in an attempt to


                             The petition further· alleged that Mother's.father
                                                                                attempted to ca 11


                (hereinafter     "Maternal Grandfather")
                residence and forced himself into             c-'?
                                                                   arrived at Mother's
                                                                             room, pinning
                on the ground, and striking ct111111's head against the floor.
                                                                                                c-
                The   next day, November 30, 2012, Father filed another protection
                from abuse petition alleging that.Mother threatened                     Cllllf on
                November 29, 2012 by refusing to provide c&                        with food or
                drink until     Ctlllllf wrote   a letter     to   ·Maternal Grandfather and
                .that Mother became physically violent with                  Ctlllllf and   prevented
                him from leaving her residence.
                      Al1 of the f~regoing petitions for protection from abuse,
                motricns for emerge~cY. custody order , . . . ana·ccfrit.empt--pe-ci·ttons ·were ......

   53RD
                dismissed by the court after hearing, and on February 6, 2013,
 JUDICIAL
 DISTRICT       the court· entered an order reinstating the March 15, 2011

VRENC~ COUNTV
ENNSYI.VANIA
                                                          4
                                                                                         Circulated 09/23/2015 11:13 AM




                   custody consent order which provided for shared physical and
                   legal cµstody.           Additionally, the court directed the parties to
                   begin counseling for c3     's benefit.
                        By May 30, 2013 both pa.rti es had filed competing claims for

                   primary custody; however, on June 18, 2013, Father filed a
                   notice of re'locatrion proposal, ·which was objected to by Mother.
                   The rel9cation reque~t came about ·pecause Father had relocated.
                   to   Greensburg, Westmoreland county, Pennsylvania for reasons
                   related to his employment.
                        on August 20, 2013, a six-day.custody and· relocation
                   hearing commenced, which resulned in the October 1,. 2013 order.
                          The proceedings before Judge Piccione addressed the issue
                   of   cs 11     being anxious about seeing Mother for any per+od of
                   time, with eve~ts           or c            eith~r running from his mother or
                   not showing for custody exchanges.                   Mother acknowledged that
                   prior to the fall of 2012, her relationship                   with c            was
                   normal; but that in November of 2012·C&L                    (,s attitude towards
                   his mother began to change.                  In November of·2012, Father began
                   calling c              while c             was at Mother's house and having
                   extensive phone conver-sat lons that would las~ for hours.
                   contrary to the description of events that occurred on November
                   2 5 ~ 2012 indicated          by c-,          Mother . recoun.ted that     c:••
                   arrived ·at her house and·would not ·speak to her; that c                               was
                   on the phone with Father for an extended period of time and                                       .· .. ··.
  ... . . .        wou 1 d ·-· no't get . ··-~ff . of the   phone .'-At about ·9: 00 c        5 gotC'fff-of·---- . _ .
                   the phone with Father and came out of his room screaming "you ' re
   S3PCD
 JUDICIAL.
 DISTRICT          going to kill me".              Mother was unable to· calm      cc     7     down so she

·YRS:NC&: COUNTY
·e:NNSYI.VANIA
                                                                   5
                                                                                                  Circulated 09/23/2015 11:13 AM




                  called her par~nts for help.                      When Maternal Grandfather arrived
                  at the residence, Clllllfbarricaded himself in his bedroom
                  against his door             »   ·   Maternal Grandfather 'had to force his way
                  ·into   c              's bedroom causing         c             to be pushed across the
                  floor.           c          then threw himself on th,e ground, thrashing his
                  arms and legs and slamming his head on the ground .. Mother and.
                  Maternal Grandfather physically restrained                             ca   f   by·holding
                  down his arms and iegs until he regained control of himself_.
                          After this incident, a'period                          of.time e~sued wh~re Mother
                  did not see c:111111~because of the pending_ protection from abuse                                           •,   I



                  p~titions and the litigation that flowed therefrom.                                  In. February
                  of 2013,             c-•
                                  again began staying at Mother's residence and
                  the parties continued to alternate custody on a week-on and·
                  week-off basis, which continued.until the custody order was
                                          .                    .                  3
                  entered by Judge· Piccione on. October ;.J:'~ 2013. ··1n awarding
                                                          .          .
                  prima~y physical custody to Mother, the court found that Father
                  demonstrated a desire to frustrate Mother's relationship with
                  cs      ?.           The court also found that c                    S does want to conform
                               '                                             I

                  to   manyof Father's expectations, and that c•••t' s desire to
                  p'lease .Father is negatively                    affecting hf s relationship            with
                  Mother.              The CQurt further.noted that neither Father nor c                             a
                  .cou'ld testify to any positive attributes Mother possesses as a
                  parent,:thus indicating that c1111111t's emotional connection to
                  ·-Mother is bei,ng hindered in soine form that is having· a
  ..              ':devastating. effect ·on"'lns"' emo"ti onal-se"cu r,-tyand deve-lopm-en-i-:··· ..... ·-· - .

       53RO
                  The cou~t also noted that, although the custody evaluator, Dr.
 JUDICIAL
 OISiRICT         Darnell, made no specific findings of parental alienation, that

                                                                                               Circulated 09/23/2015 11:13 AM




                    Dr. Darnell's evaluation was completed prior to the fall of
                    2012, when c:••               began expressing his animosity towardshis
                    mother, and that when or. Darnell was presented with
                    hypothetical questions regarding behaviors displayed by                                   c....,,
                    he testified that those behaviors were consistent with behaviors:
                    exhibited by a .child suffering from parental alienation.                                   The
                    court a1 so indicated that cg                 §'   s negative percept'i on of Mother
                   was irrational.               The court further concluded that Father's
                    actions         have caused Mother's relationship with                  c•• to suffer
                    and that he has enabled               c••'    s. unwarranted fears and
                   ·trepidations of Mother.               The court also concluded, in awarding
                    primary physical custody and sole legal custody to Mother, that
                    if Fat~er was awarded such custody, C &                        • 's   rel ati onshi p wi.th
                   · Mother ~ould dissipate to the point of disrep~ir.1
                               Approximately one month after the October 1, 2013 custody
                    order,        c•• began refusing to spend any time with his mother.
                    c             and Father began a procedure whereby rather drops ct                                   S
                    off at Mother's house; at the custody exchange time,                             Gr        FT   will
                    either knock on Mother's door and tell her that he is not
                    staying or simply walk through the backyards, and in either
                    case, proceed directly to the residence of Fither's girlfriend,
                    located near Mother's ·residence and identified as the Fi reside                   11




                    Residence".               Father will then email Mother telling her that
                    c             is at Fireside.
          ·-·--·   ...   ·····--·-······---      __   .    -·····-..·-------·---    - _         _         .     --.,.-       _. __ ,.

   53RD
 JUDICIAL.          1    JUdQe Piccione's order of October 3, 2013 was appealed by Father to the
 DISTRICT           super, or court of Penns,yl vani a, which affirmed the October 3, 2013 order in
                    its opinion filed May 30, 2014.
IIRENCE COUNTY
'l!NNSYLVANll,
                                                                       7
                                                                                     Circulated 09/23/2015 11:13 AM




                          on November 7, 2013, c      J$ was at his mother's residence.
                 At about 9: 20 p. m. Ctllll     got out of bed, went into the bath room
                 and then immediately canie back out and went down the steps and
                 out the front door.       The weather was cold, with ice and snow,
                 and cllllllll'wa~ wearing nothing but pajamas.                Mother called 911.
                 Mother then went to the police station.                While she.was at the
                 police station; the police informed her that they had received a
                 call from Father stat~ng that Father's girlfriend had picked
                                   taken him to cranberry and that they were on the
                 way back from cranberry.:       c           did not immediately return to
                 Mother's home.
                             came to Mother's house on December 16, 2013 after
                 school and spent the night .. The next day, Mother took c                               to
                  school.     A birthday party ·had been held at Mo~her's house on the
                  night of December 16, 2013, and company was oyer.                   The next
                 morning~ Mother took       c        to school and asked him if he was
                  coming to her house after school.            c             said "Yes."     Mother
                  said that she would see him after school and that she loved h.im,
                  and c         said "Love you, Mom" and got out of the car.
                  aowever, c           did not go to his mother's home on December 17,
                  2013, and the next time that Mother.saw               c         ~as on January 1,
                  2014.     on that date, Father dropped c                    off at about 8:00
                  p.m. and    er   O took off running.         Mother and the· maternal
                  grandmother got into their car to follow him. Cf S got into
           .. ··~~-·-··
·······-
                  the back·:··of the car, hut-as- tney pulled. JnrcHnto-the·tr----···· -······                        ....

   53RD
                  driveway,    ca: a    jumped out and took off running again.                   Mother
 JUDICIAL
  DISTRICT        and her mother followed him again.               Cl       A went back to the

IRltNCE COUNTY
~NNSYLVANIA
                                                         8
                                                                                                        Circulated 09/23/2015 11:13 AM




                       Firesiae residence and went inside.                             Clllllt came back out and
                       got back into the vehicle and they drove away.                                Mother and. the
                       maternal grandmother decided that they would go to,the home of
                       Mother's girlfriend.                             At an intersection, Mother could hear
                       c             's     seatbelt unc1ick.                 Fearing that cu    CT was going to
                       jump out of the car.again,                            Mother directed the maternal
                       grandmother to proceed.                             Mother turned around to grab        C         's
                       leg.         c              opened the door and jumped out of the car.·
                       Mother's finger got stuck in the seam of his pants and ripped
                       the bottom of his ·pants as he took off running.                                Mother called                     .   ;



                       911 ~nd tried t~ find c                                   At the direction of the police,
                       Mother returned to her residence and waited.                               The police
                       -eventua11y notified .Mother· that cg                             was with Father.
                                  This incident resulted in the filing of a petition for
                                        .                    .
                       protection from abuse by Father-on behalf of c                                       against
                       Mother in the Westmoreland county court of common Pleas.                                       After
                        hearings before the Honorabl~ Megan Bilik-DeFazio, Judge Bilik-
                       oeFazio by order d~ted February 5, 2014 dismissed the protection
                        from abuse petition.                            Father filed a petition for
                        reconsideration and by order dated April 2, 2014 the motion for
                        reconsideration was denied.2
                             Father appealed the PFA denial to the superior cour-t , which
                        affirmed the decision of the trial court.3

·····-      .      ---· --·-··- . ,. · --- . ----·-~····-····--"'\'"-
                       .2 In .denying reconsi de rat, on, ·j"udgel:fiTfl<=oeFl1Z'tcrreferrerl-·to-the-eas-e . -as-one----- ... - . .....
                        of·the most tragic custody cases she had ever seen· and 1one·of the most tragic
                        cases of parental alienation. The judge found c...               to be very deliberate,
   53RD                 that he knows what he is doing and that he is manipu1ating.
 JUDICIAL               3In the court's Pa.R.A.P. 1925(a) opinion, the court found that Mother's
 DISTRICT               restfmony was credible       that Mother had never threatened c_.,, that
                        Mother's explanation oJ= what occurred on January 1, 2014 was reasonable and
fRl!:NClt COUNTY
ltNNSYLVANIA
                                                                                  9
                                                                                      Circulated 09/23/2015 11:13 AM




                        c         has not been with his mother since the incident of
                 January 1, 2014.         In the spring of 2014,.Mother attended
                 c      's band concert at Neshannock School and observed the
                 concert, but c111..•would not spend any time with her at that
                 event.     Meanwhile, during this entire period of time, Father and
                 c          contin.ued the procedure whereby Father will drop                     c1      I
                 off at Mother's residence but             c          will not stay and will
                 proceed to the Fireside residence,                 where Father will pick up the
                 child.     conner will videotape these events.                  He himself
                 testified that he videotapes his interaction with his mother for
                 use of the videos in court.
                      In connection·with the proceedings before the Westmoreland
                 county court of common ·Pleas on the PFA Petition that Father
                 ~rought on beh~lf.of          cm    F, Father arrived at the Westmoreland
                 county courthouse ·on January 3, 2014.                 In passing 'through
                 security, Father was asked if he had any weapons.                        Father denied
                                                .    .
                 having any weapons.           security discovered in his ·briefcase a
                 loaded Glock 9mm firearm and a folding knife with a three and
                 three-fourth inch blade in Father.' s briefcase.                    Father was
                 arrested and charged with Possession·of                  a Firearm and other
                 oangerous·weapon        in· a court Facility pursuant to 18 Pa.c.s.A.
                 §913(a)(l).        The disposition of the· charge was that Father

                 that the testimony of G          F7 that Mother had threatened to kill him and that
                    he was "fearful" of Mother, was not credible. In finding that cg Flacked
                    credibility regarding his assertions that his mother has thr~atened him and
                 · ·pnyslcmy-abus-ed·-him-;····the-e0u·r-t-not~d ..-that.J:he-.chiJ~t..est1mony~ ..w_a_s _
                 ae·1iberate and..ca'lcu'lated: that he did not; show emot:ion ·under the       .       -·-·-·--···
                 circumstances and that by his conduct.and demeanor, c9111!1t was·operat1ng           ·
                 under a clear agenda to manipulate.the custody order. T~.e cq1.11;t al~o           .
  53RD           commented on a ce 11 phone vt deo wh, ch shows that GS         ,·s g,v1 ng his mother
JUDICIAL          a hard time, that he is talking back to his mother and being difficult and
OISTRIC'l"       ·unreasonable, but that Mother exercised a 9reat deal of patience in dealing
                  with cg; I and his unacceptable behavior ,n that situation.
fr.NC!! COUNTY
NN$VI.VANIA
                                                               10
                                                                                        Circulated 09/23/2015 11:13 AM




                    entered the Accelerated Rehabilitative Disposition Program for a
                    period      of   six months.   Father testified that he had forgott~n
                    that   he    had the items in his briefcase and that he generally
                    carried a loaded firearm, that he had obtained from a friend who
                    was in the scrap recycling business, for his own protection as
                    he was afraid that Mother would harm him and that he generally
                    carried the loaded firearm to the efforts to ~ffectu~t~ custody
                    exchanges.
                           T~e       foregoing.circumstances wherein ·Mother· was.awarded
                    primary· physical custody, but the same was never·accomplished,
                    created a new wave of petitions for special relief, contempt and
                    ultimately, competing claims for modification of the October 1,
                    2013 custody order, ··all of which petitions, mo't ions and
                    modification requests are being presently before the court for
                    .di sposi ti on. 4
                           OD December 3, io13, Mother filed an emergency petition for
                    special. relief asserting that Father has continued in a
                    relentless ca~paign to undermine and sabotage C[                         's 1ife with
                    Mother by making numerous false complaints of abuse and neglect;
                    encouraging CIIIIIII to run away from-Mother's home and go to
                    Father's girlfriend        "s home at· Fireside;       repeatedl y contacting
                    c        's school to make false reports of abuse; repeatedly going

                     • None of these motions have been previously determined. Father appealed the
.. .
   . --··· . ---·
                                                                       t
                     October ~;32013 custody order. The trial court took the position that the
                    Joo't:'fOl'f.S-that-were~led-du-A-n~be...P.-enden.cy_Q         6.· ctocel?'.)(,-2013,-the······
                                                                           the .... ~Qpfa_
                     pendency of the apRea 1 deprived the court· of uri sdi cti on to decide the
                                                                                          After the appeal
                                                                                                                            .
                                                                                                                            ;:
 ,. ·               was· resolved by- ·affi rment of ,the tr, al" court's order o                                  . . - ·--··
      · · .         trial jud9e, Thomas M. Piccione, commenced p·roceedings on all matters that                       ·     .
                     were pending before him, but could not complete the· same because of a medical                        ·
       !:13RD        condition. The case was then assigned to senior Judge· Francis J. Forne11i,
  JUDICIAL          .who ultimately recused himself from the case. ,The case the~ became assigned
   DISTRICT          to the undersigned subsequent to Judge Fornell1's recusal order of September
                    16, 2014.
NRll:NClt COUNTY
•ENNSYL.VANIA
                                                               11
                                                                                    Circulated 09/23/2015 11:13 AM




                     to c          "s therapist and telling him that Mother is "crazy" and
                     maligning the therapist against Mother; encouraging c                           to
                     perform poorly at school; telling··c••               that the Mother and
                     mate rna 1_ grand pa rents wi 11 harm him; and te 11 i ng · c              to
                     disobey his Mother and to create conflict so that false
                     allegations can be generated against Mother.               The petition
                         .           .       .
                     requested that Mother be-provided complete control over                    c         's
                     cell p~one; complete authority over the selection of CUl Ul's
                     therapist; giving Mother complete authority over c                       's
                     ability to have telephone conversations with Father while in her
                     .cusrody: prohibiting        Father from injecting himself into c                    's
                      ·herapy; prohibit c           P from being.at the Fireside residence
                     without.Mother's· consent except when he is with Father during
                     court-authorized scheduled
                                            .   part~al custody
                                                            .   with F~ther;
                     prohibiting Cllllllf from being in the care or presen~e of
                             .               .
                     Father's girlfriend without Mother's consent except when Father
                     is exercising court-authorized partial custody; requiring
                                         !
                     Lawrence county children and Youth services to provide a copy of
                     all reports.and investigations concerning cts111111tto Mother;
                     ordering that all law enforcement agencies and Lawrence county .
                     cvs and. any other agency return conner only to Mother, should
                     c           leave Mother's home without her consent; and prohibiting
                     Father·from doing anything to undermine Mother,s authority or
                     undermine or sabotage          c••t'' s remaining in Mother's home or
                     per{orm1.ng at c••'           s lever'f>r-compet~ce in schoo-l-;------·--- . . . __ . __
                             on January.7,       2014, Mother filed an emergency supplemental
   53RO
JUDICIAL
DISTRICT             petition for special relief adding a first person narrative of

l'll!:N C:£ COUNTY
 NN$YLVANIA
                                                               12
                                                                                        Circulated 09/23/2015 11:13 AM




                          CIIIIIIII'~ behavior asserting that it is a product of Father's
                          manipulation and coercion and requesting that the court impose
                          heavy monetary incentives upon Father to convi"nce him that it is
                          in his best interest to support c-•'s                relationship with
                          Mother.    The narrative recited     c           's refusal to stay with his
                          Mother, each time either walking through Mother's yard back to .
                          Fireside, or stopping at Mother's house telling her that he was
                          not staying and leaving and going to the Fireside residence,
                          c         recording w1th his cell phone his actions and an incident
                          on oecembe r 8, 2013 where Mother fo11 owed           ca H to     Fi reside,
                          tried to get him i nto the car with her, which he refused., with
                          'c        r-scor-df nq her, which incident ended wi'th c              staying
                          with Father and Father's girlfriend at Fireside and police
                          refusing to enforce the. order by retu.rni ng       ca T to Mother.
                          The narrative includes repeated          incidents of ca B getting off
                          · the bus near Mother's resi dence , wa l .king through the back _yards
                          to Fireside, and not staying with Mother.
                               on April 8, 2014, Mother filed a petition for contempt
                          reciting that since entry of the October 1, 2013 order, Mother,
                          who has primary custody of       c            , has only had custody of
                          c         for one overnight on December 16, 2013 and that all other
                          ·times conner is improperly in the custody of Father or Father's
                          girlfriend.     Mother recites in this petition that Father pays
                          Jip service to the order by dropping c                   off at Mother's.
                          ·. resi'dence every other .s'unday' where, rc-c-          gets-out-of-tt-le-- . .

       53RD
                          car, runs to Father's ·girlfriend's residence where Father is
   JUDICIA I.
   DISTRICT               waiting for c             Father p icks c             up on the street behind

'IRlli:NC!l:   COUN'l"V
11.NN$YI..VANIA
                                                                   13
                                                                                                   Circulated 09/23/2015 11:13 AM




                        Mother's residence and they depart.                   Mother further asserts in
                         this petition that Father blatantly undermines Mother's role as
                         a parent and speaks of her in a derogatory, condescending and
                         otherwise inappropriate manner in an effort to reinforce
                         c       's unfounded beliefs about Mother.                    Mother also alleges in
                         this petition that Father refuses to communicate with Mother and
                         provide her any information about c••
                                on 'July 1, 2014, Father .filed a petition for modification
                         of primary physical and legal custody reciting that                            c           has
                         not spent an overnight with Mother since December, 2013 and that
                        ·the best interest of          ca .   I would be served by awarding Father
                        .physf ca'l and 1 ega1 custody. ·
                                on July 28, 2014,· Mother filed an answer to the petition
                         for modi fi cation of custody asserting that Father has acted in .~,
                         defiance of the October 1, 2013 custody Qrder; that Father has
                         engaged in a course of conduct designed to deliberately thwart
                         the mother-child relationship and that awarding custody of
                         C£J      to Father would not be in his best interest.                              Mother also
                         in said pleading counterclaimed for modification of the ~ustody
                                                                         '3
                         order requesting         that the October )(, 2013 order be modified to
                         limit Father to professionally supervised contact and visitation
                         of c           at his sole .cost reciting all of the allegations made
                         in the previous petitions filed by Mother and also referencing
                         the petition       for protection from abuse proceedtnq filed by
                        . ,;;the r ii
 ,.w.,.,.,        •••


                                        we's"t"mo".'rei and-·· county-on~"Jamrary·-2-,   -201:4-:-1:h-a-t-.-was . . based . .   ., . . .

   53RO
                         ·on the January 1, 2014 incident wherein                  c            jumped out of the
 JUOICIAL
 OISTRICT                car that he was occupying with Mother and also referencing· the

"'RENCH: COUNTY
'ltNNSYI..VANIA
                                                                       14
                                                                                   Circulated 09/23/2015 11:13 AM




                    January 3, 2014 incident wherein Father brought the loaded Glock
                    mm firearm and folding knife in his briefcase into the
                    Westmoreland courity court of common Pleas.
                           on August 26, 2014, Father filed an amended petition for
                    modification of the custody order specifically reciting that the
                    order should be modified because Mother has not exercised any
                    custody, legal or physical, of c                  since on or about December
                    12, 2013 and that        c         refusing to go to Mother's house for
                    Mother's periods of court-ordered custody time.
                           on.September 5, ·2014, Mother filed a petition for contempt
                    ·reciting   that   c      O was to begin school at Neshannock Junior
                    ~enior High School on Augu~t 25, 2014, Neshannock being the
                    school district that cg              Shad always attended, and that
                    Father, in direct violation of the October 1, 2013 custody
                    order, enrol?ed cg;            in the ·Hempfield school District without
                    .any   notice, ·discussion or other information to MQther, the
                    school district being in Westmoreland county, the county· in
                    which Father now resides.             The petition further recites that
                    Father has continued to deny or .coerce, conspire and otherwise
                    control cg             in an effort to deny Mother her primary physical
                    custody.
                                                   SUMMARY OF EVIDENCE
                            Father was called to testify as on cross by Mother.                  Father
                    testified that on January 3, 2014, he brought a loaded gun into
               ... the .Westmore 1 and      .co.unty   cou.rthouse :-Ims~-9mm-handg1:m-w-i-t.h- . ._:.
                    ten lives rounds in it.             In addition, he had a folding knife in
    53FIO
  JUDICIAL
  DISTRICT          his briefcase.          The weapons were in his briefcase from the day

WRENCIC C:OUN'l"Y
•ENNSYL.VANIA
                                                               15
                                                                                         Circulated 09/23/2015 11:13 AM




                 before when he had come to Lawrenc~ county.                    He stated that·he
                 had these weapons in his briefcase Mother has thre~tened to kill
                 him and      c             Father stated that Mother :had j~st dragged
                 c            from behind her     SUV   and he was fearful for his safety and
                 for      c••''     s.    He acknowledged    that he had these weapons to use
                 against-Moth~r if necessary.               Father carried          a gun with him
                 nearly every day when he lived in Lawrence county.                           Father
                 testified that he had·forgotten he had the gun .and knife in his
                 briefcase when he entered the Westmoreland county courthouse for
                 the purpose of obtaining a PFA on behalf of                    c            against
                 Mother.          Father does have a permit to carry a firearm.                      The gun
                  had:been loaned to Father by a Mr. Lewis who· was fearful for
                  Father's safety.           ·Mr. Lewis felt this way because·of.information
                  received from Father.            Father still feels that he needs to
                  protect hi~self from Mother.
                          Father acknowledges that the current custody order of
                  october 1, ~013 provides for cg                  s -to   be living with Mother,
                  althoug~ in fact c                has been living with him.                 Fath~r
                 · further acknowledges completing the student enrollment form for
                  the Hempfie,.d Area school Di~trict and signing it on August 21,
                  2014·;n order to enroll conner in the Hempfield Area school
                  system.         Father. acknowl edqed that Mother did not aqree .for him
                  to do this.            on this form the information Father provided was
                 ·'that   c          lives with him, that Ms.          s-is           the other
                 ··c:a:retaker··or adul t in the home, Father's-and                 Ms~···                        . ····-

   !l3RD
                  contact. phone numbers are provided with no phone number for
 JUDICIAi.
 DISTRICT         Mother.         The form further required information as                   to   "legal

\IRENCE COUNTY
•ENNSYL.VANIA
                                                              16
                                                                            Circulated 09/23/2015 11:13 AM




                    custody/court documents/special arrangements" relative to which
                    Father placed "Father".        Father explained that he answered that
                    way because he felt that the current situation constituted
                    sp~cial··arrangements as Mother has abdicated her role as a
                    parent.       Father felt that he had no choice but to enroll him in
                    Hempfield because Mother would do nothing to keep
                    enrolled in Neshannock.        Father maintains that Mother has
                    refused to provide      c:••    a p 1 ace to 1 i ve ..
                         Father. takes c           every other Sunday night at 5:00 p.m.
                    for the custody change but Mother usually is not there.
                              .        .
                         Father moved to Greensburg in July of 2013.        He had
                    previously be~n a family physician at Family Health care
                    Partners in Mercer and Grove city and was admitted to the Grove
                    city Medical center.       Father is now the Assistant clinical
                    Professor of Family Medicine and osteopathic Principles and
                    Practice at the Lake Erie college of osteopathic Medicine
                    located at the Seaton Hill campus in sreensburc, Pennsylvania.
                    Although Father had other opp9rtunities .for teaching, he chose
                    the Seaton Hill campus because it was the closest to where
                    Mother lived,      foregoing other oppo_rtunities to teach at medical
                    schools that were farther away. ·
                          Father te$tified that·Mother lives on Shenango Road i~
                    Neshanno~k Township, Lawrence county, while Ms. slllllowns a
                    ·residence on. Fireside Drive that is located approximately two-
                    ·te,rth·s of a mi 1 e from Mother' s residence ..

    531'!0
  JUDICIAL
  DISTRICT          order,    c-
                          Father noted that subsequent to the October 1, 2013 custody
                                       _was livi_ng with Mother but cm November 7, 2013, he

IVRl!:NCI: COUNTY
11.':NNSVLVANIA
                                                          17
                                                                                Circulated 09/23/2015 11:13 AM




                  began running away from Mother.      Late that evening    ran      Cllllf
                  out of the house, in the evening, wearing nothing but pajamas
                  and a pair of socks.      It was approximately 30 degrees with snow
                  on the ·ground.     He ran from Mother's house to Fi reside Drive
                  where Ms. s .....   was staying.   Father was called and told by Ms.
                  s-that        c        was inconsolable.    Ms.   s-was              enroute to
                  take c        to a hospital because he was so upset, but Father
                  spoke with Ms. slllllon the telephone and directed her to
                  return to Fireside.      Th~ police called Father and Father advised
                  where    c•• was.      Father spoke. with   c••, and          Cl       3
                  ·explained that he was upset because of the yelling and screaming
                  that was going on at Mother's home.         Father wen~ to Fireside and
                                                                                 .             .
                  had c        sleep at Firesid~ that night.        Father had sent Mother
                  an email telling her where c      was a~d that he was safe.
                  Mother did not come to Fireside to·pick up CQ&lllllllllt Mother sent.
                  an ~mail indicating that c          's backpack and school items
                  would be on her front porch, and in fact, Father picked up
                  c        's things from Mother's front porch on the way to school
                  the next day at Neshannock.
                       The next day c       refused to leave school because he did
                  not want to return to. his Mother ' s.      Even tu a 11 y,   c••          did go
                  to Mother's house, and she brought him to Father's house .as part
                  of the custody exchange in Greensburg.          ca :Shad been fearful
                  that Mother would no·t return him to Greensburg for the custody
                  exchange, but once he was assured that she woulcf              ao so., he
  53RD
                  agreed to go with Mother.
JUDICIAL.
DfSTRICT



1£!;NCI£ COUNTY
~NSVC..VANIA
                                                      18
                                                                                     Circulated 09/23/2015 11:13 AM




                         c••       returned to Mother on the exchange day of November
                 10, 2013.     c;          was to be with Mother for the week, but on
                 November 13, 2013, c                 ;· after school, went to Fireside.
                 Initially,    cu.          had refused to leave school that day.                 Clllllf
                 had informed the guidance counselor that he would not leave
                 school because he would not go with his mother.                     Mother was
                 informed of the situation and sent the maternal grandmother to
                 attempt to get       c           c         refused to go with her~              The
                 school called the police, and ·an officer Sikes was dispatched to
                 the school to talk to conner.             .c         was taken to the po1 ice
                 ·stati-on..   Eventually the police officer drove cg                       to
                 Motheris.     c            exited the police vehicle, walked past
                 Mother's house, and over to Fireside.
                         on November 14, 2013, Father took             c       to meet with.his
                 therapi~t, John Moyer, and invited.Mother                 to attend.        Mother did
                 not attend, and on November 15, 2013 Father took CSL 8 to
                 school at Neshannock.           After school on that day,           ca a        went to
                 Fireside.      Father emailed mother with the information as to
                 where    c         was and invited her to go pi ck up          c ( J, with
                 Mother directing that Father. bring c                     to her.
                         on November 18, 2013, cg               I. got off the bus from school,
                 walked passed Mother's house, and went to Fireside.                        Father
                 emailed. Mother as to where cg                 I was. 'The same· thing
                 essentially happened on November 19, 2013, and again on November
                 ·:20, . ·2013, and again on November· 21, 2013.            on Friday, Novembe·r- . ···-

  53RO
                 22, .2013 c              went to Mother's after school.          That day was a
JUDICIAL.
DISTRICT         custody exchange day for             ca a to be returned to Father.
RltNCC: COUNTY
NNSYI-VANIA
                                                                19
                                                                                           Circulated 09/23/2015 11:13 AM




                  c      g called Father and said he would walk over to Fireside
                  because Mother was refusing                to drive him over.          Father could
                  hear. yelling in the background.                  Father went to Mother's home,
                  with police     present,    and      c••         came    out    of the house and got
                  into Fathe~'s car and Father and                  c            returned to Greensburg.
                         on Sunday, November 24, 2013, Father states that he .made an
                  effort to return        c-          to Mother, had driven             c••     to Lawrence
                  county from Greensburg,             Jet    c••         out of the car at Mother's
                  whereupon· c i      a   knocked on the door but there was no answer.·
                  C15E       then went to Fireside.                Father sent Mother an email to
                  inform Mother where        c ....         was.    Again.,      c..,   walked to·
                  Fireside     on November 25, 4013.               on Thanksgiving Day, November
                  28, 2013, Ctllllllll' was to b~ with Father for Thanksgiving.                          At
                  8:00    p.m., the exchang~ tim~, c                       was dropped off at Mother's
                  but    CIIII' walked to      Fireside. The maternal grandmother
                  ·followed c .....       back to Fireside in her car. Father returned


                  to Fireside.
                          on·oecember 3, 2013, the first day back to school a~er
                  Thanksgiving break, after. school CB S again went to Fireside.
                  The same scenario . repeated itself                   for· the rest of . the week,
                  whereby cg       '7 would go to Fi reside instead of to Mother's
                  residence.       Father offered that c                      could stay overnight
 ----u            ...~.,riday n.ight and attend a counseling appointment                  with Mr. Moyer                    .-'•
                  ·the next day.·. However      1     C            had gone      to Mother's   house after

   53RD
                  school put Mother was not there and the door was locked so
 JUOICIAL
 DISTRICT



.VR£NCE COUNTY
•r,;NNSVL.VANIA
                                                                   20
                                                                                          Circulated 09/23/2015 11:13 AM




                    c & q went to Fireside.             Mo.ther did not come to Fi reside to get

                    c:••on December 8, 2013, Clllllf again               went to Fireside after
                    s~hool.      on that day, Father received a.telephone                 call from .
                    officer DeWitt of the Neshannock police advis-ing that Mother had


                    missing· child. · At the time,
                    par tarnccnt+nued
                                                             c-
                    gone to the police ·station about 8:00 p.m. to report c


                                              through the week.
                                                                    was at _Fireside.
                                                                     on December 11,·2013,
                                                                                                This
                                                                                                              as a



                    c~ept            to Fi resi d~ but that eve_ni ng he had a band concert


                    also.       c-
                    at Neshapnock Junior High school.
                                       left
                    ·contend~d that Mother ~ad left without
                                                                    Mother attended the concert
                                                the band concert with Father.
                                                                         Clllllllf   as
                                                                                           Father
                                                                                          CIIIP     was
                    suppose~ to stay with her that night.                As with each of.the
                    foregoing events,         Father documented all these matters with
                    emails.
                          Fattier gave testimony that explained the same pattern of
                    Cllllllfgoing to Fireside until            December 16, 2013. · on that date,
                    ctllllll did    go to.his     mother's.     cllllf   was on the phone with'
                    Father talking about a school ·project.               Father-could hear Moth~r
                    in·the background making comments.               Family members came to
                    Mother's home that          everrinq ,   Afterw_ards., Father explains that
                    'llllll]f   began to feel uncom:ortable and called hi~ saying. that he


     ---1
                    -states that     c-
                    was afraid to stay the ni.ght and was going to run.
                                       called him at varfous ·times during the night
                                                                                              Father .


                    until a time close to midnight when he ca1led one last time . .. . - .... - . .

    53RO
                    asking if Father felt           sure that he would be ok.             The next
  JUDICIAL
  DISTRICT          morning·Mother drove conner to school.                The next day, cg                O    did

,'IRll:NCE COUNTY
'ENNSYLVANIA
                                                               21
                                                                                                Circulated 09/23/2015 11:13 AM




                  not go to Mother's but went again to Fireside.                             on December 17,
                  2013, when c~wen~                   back      to Fireside, ·he    announced            that he
                  was never" going to his mother's again.
                        Father's subsequent testimony continues with the same
                  ri tua 1 of   c...          con ti nui ng to end up at Fireside.                  on    ch ri stmas

                  with Mother, with
                  Fireside.
                                               the   result that         c-
                  Day conner went up to Mother's door, had a brief conversation
                                                                              left        and   went to



                  c-   on January 1, 2014, c-wa-s dropped off at Mother's.
                          left Mother's and went to Firesi"de. This time Mother
                  drove to Fireside fQllowing c          He got into Mother's
                  vehicle. They drove back to Mother's home. He got out again
                  and ret'urned to Fi.reside a second time.· Mother and maternal
                                                                                          .
                  grandmother      followed c                   back to Fireside         again .•     After     an
                  exchange,     clllllllllf   got ·b~ck into the car.         Mother did not return
                  to her home but drove in a different direction with the result
                  that, at a traffic l.i ght, c  exited the car. Mother tried
                  to stop cg ?-with the result that ca     ripped his pants, but
                             was able to exit~             C•tlll.., hid behind a convenience store,
                  called his father, and was in fact picked up by Father.                                   The
                  police arrived shortly thereafter .. Father then.filed the
                  · .foregotng referenced PFA in Westm~reland county,                           which. was
                  dismissed.       As a result of the PFA proceedings,                       Mother could
                  :· have no contact with •                c        until the      PFA    was dissolved on
    ----H·---,
                  :February 5, · 2014.
                        on   ._.February      5,   2014,       Father dropped· c••off                in the
    53RO
  JUDICIAL
  DISTRIC'r       driveway of Mother's home, and                   ca    1 immediately ran to

WR!l:NCE COUNTY
•r.NNSYLVANIA
                                                                    22
                                                                                             Circulated 09/23/2015 11:13 AM




                          Fireside.        Thereafter, the same process continues whereby                  CIIIIIIJ
                          refuses to stay at Mother's, and after school upon being dropped
                          at or near Mother's home goes directly to Fireside with Father
                          continuing to document to Mother by email where CJ •                        is
                          located.      At each scheduled custody exchange thereafter, the
                          same pattern continued wherebx c                       would be dropped off at
                          Mother's, Conner does not stay, and goes to Fireside~                      on many
                          of these occasions,           Mother would not be at home.          All of these
                          incidents ~hereby           cu   S   iS''   dropped off and does not stay are
                          documented by ·Father in emails.                 This circumstance had continued
                          up until      the time of the most recent court filings ..              During      ~11
                          this time, according to Father, ·Mother does nothing with respect
                          to c          's needs as it relates to education, hea'Ith care, or
                          extracurricular activities:
                               No contact occurred between Mo~her and Father relative to.
                          c          and Mother had ·no contact with             c       during the summer
                          of 2014.         Father initially thought it might be beneficial to·
                          enroll     c••         in   cyberschool in the event that things changed
                          but eventually decided to enroll him in Hempfield.                     Father
                          invited Mother to a band concert at Hempfield on October 27,
                          2014, but Mother did not attend.                    Mother has not participated in
                          any activities at the Hempfield school.                    Father testified to
                          c        's   exceptional performance at Hempfield and his being
                          engaged in various extracurricular activities from which he has
----                ..U

                          benefited.         c         .is in the. eighth grac1e,-a:n-d-ts-i·n-acl·van-Gsd--_,_

     531'10
                          classes.         Mother has consistently            refused to sign any documents
   JUDICIAL
   015,-RICT              relating to        c         's education at Hempfield.

¥Rt!Ner.  C:OUNTV
'IZNNSYI.VANIA
                                                                         23
                                                                                          Circulated 09/23/2015 11:13 AM




                          Mother testified that she is five feet, two inches in
                   height and weighs approximately one hundred thirty pounds.
                   Father .;s approximately six feet, two or three inches in height.
                   Mother denied that she has ever threatened to shoot Father or to
                   have ·ever heard him make that allegation in the past.                            In fact,
                   she has never touched a firearm in her life.                       on the.other hand,
                   Father has threatened her.                  In 2012, Father told Mother that she
                   deserved to die.        she just learned in the course of these
                                                        -
                   proceedings, the day before her testimony, that Father was
                   carrying a loaded firearm at the custody exchanges.                          Mother
                              .                     .
                   · testified that she has never done anything to                    c••       in words· or
                   deeds that in any way conveyed that she would harm him and in
                   fact she has never physically harmed him.
                          The. mother described the.standard exchange since October 1,
                   2013 by explaining that Father pulls .into the driveway; cg                               7
                   comes to the door, either ringing the bell or ~nocking; Mother
                   opens the door; c               holds up his phone and records, stat,ng
                    "I am j ust he re to te 11 you that I am not staying";                      cg      7 then
                   walks through the front yard between the houses and through the
                   back yard holding his cell phone up the whole time recording and
                   walking·over       to the Fireside residence.                  Father sits in the
                   driveway for a minute and then backs out and drive~ over to
                    Fi reside.


                   illegal drugs, .although
                                             •..        _
                          Mother is employed as a dietician.
                                                            -....
                                                    she has·been
                                                                    ..             _
                                                                                  Mother has never used
                                                                              accused of such    by .Father.

   S3RO
                    Mother denies that she has abdicated her respon~ibility as a
JUDICIAL
DISTRICT            parent.       she did not see any need to respond to an email where

0'.NCE    COUNTY
l'INSYL.VANIA
                                                                         24
                                                                                         Circulated 09/23/2015 11:13 AM




                    Father wanted        c••      to be in cyber school because             c•a:111.. was
                    already enrolled in Neshannock where he had always gone to
                    school and where he had done very well. ~while in Neshannock his
                    grades where A's and he engaged in activities such as soccer, .
                    baseball, took flying lessons and played a musical instrument.
                    Mother noted that        ca      ff    had taken flying lessons s ince he was
                    about ten years ·of age.               The maternal grandfather would often
                    take c••to           the flying Iessons as c••enjoyed                     a close
                    relationship with, until the flying lessons were stopped about a
                    year ago at Father's insistence.                      c      was very interested in
                    the flying lessons and Mother would participate with c                                  in
                    the lessons as part        of     it included classwork with which Mother
                    helped     ca   R.
                            Mother noted in her testimony that when Father calls and
                    spends long ·periods of time with                 c         on the phone, c111111•
                    will thereafter be distant, reserved and avoid h~r.                        When c1111111•
                    is ·out of his father's sphere of influence then he is good and
                    that he is happy, engaged and interacts with Mother s~ch as
                    wanting to watch a· movie.              c••           is very involved with h+s
                    friends when he resides with Mother.                      Mother denies that she had
                    no plans for.c••           for        school as the reality is that         c••          is
                    to reside at her house.and              he would normally go to. Neshannock.at
                    the start of the school year just like he has done every other
                    year.      There is no reenrollment process to continue at the same
                    schoo l,     she found   .out.   that Father had made other school pl.ans
   5)RD
                    for c           by called Neshannock on the first day of school and
JUOICIAt.
DISTRICT            learning that he was not there.                   She does not go to C             's

i'!ltMCII: COUNTY
 l'INSYLVANIA
                                                                 25
                                                                                Circulated 09/23/2015 11:13 AM




                  functions at Hempfield because she does not feel that·it is wise
                  to be near Father, as she is deathly afraid of him.                 she cannot
                  sign forms verifying       any reading assignments as she has not been
                  able to interact with conner or to even speak to him about it.'
                  she testifies that she can't sign a form saying that c                      T has
                  read something when she does not if he truly did it.                  she has
                  not .had the interaction     with   c••       because c••1tdoes          not come
                  to her .house.
                       Her response to Father's claim that he complies with the
                                                            I


                  order by bringing cg        2 to her house every other Sunday at                               .        '•


                  exchange time is that she is normally there although she is not·
                  there every single Sunday because some Sundays he comes and some
                  he doesn't and in fact she·knows that           c        will not stay but
                  will simply ~ome ·to her door and say terrible things; things
                  that sh~ knows he does not want to say but he will record .her on
                  his phone for him to tell things such as telling Dr. Chambers
                  that she had answered the door ·naked, which was false.                  she does
                  not go to Fireside to pick-up·c• .. .., after he leaves her.
                  residence because she knows that c                  is not going to come
                  with her.   The last time she tried to go Fi resi de before January
                  1, 2014, she was greeted by the p~ljce and was told she was
                  under arrest for trespassing.        she does not feel comfor tab'l e
                  attending sessions with Mr. Moyer as she feels that he is                                          I'




  ----U
                  manipulated by Father.        when she di~ show up at appointments                             ··,·
                  scheduled for her by Mr. Moyer,·M·r.          ·Moyer falsely ~ssert·ee1that:----- . ...

  53RD
                  the. appointment had·been      changed even though her appointments
JUDICIAL
DISTRICT          cards show the correct date.        When she showed up for her

Rl!NC:5: COUNTY
NNSYLVANIA
                                                       26
                                                                                        Circulated 09/23/2015 11:13 AM




                    orthodontist appointments, she would find out that Father had.
                    cancelled the appointment.            The orthodontist refused to see
                    Mother without Father being pre~ent.                  Afterwards, she would be
                    accused of not parti~ipating.                Mother also referenced disturbing
                    photos on Internet on        or. Moyer's           website that appear to have
                    pages of young girls with inappropriate names.
                           Her ~xplana~ion of the QCcurrence on November 7, 2013 was
                               ,.
                    that c            left her house about 9:30 in the evening after
                    everyone, including~                , had gone 'to bed.        There had been no
                    issues that evening.         About 9:30 on the 7th, c                   got up to
                    use the bathroom, and took of down the steps and straight out
                    the front door wearing his pajamas.                   There had been no
                    interaction.with c                from the ·time he went to bed until he
                    le~.       He did have access to a telephone .. Issues.had previously
                                                             .                .
                    risen with respect to        .cs     5 using a telephone.to have
                    conversations with Father.            Generally after he would hang up the
                    phon.e with his Father he would have a tantrum.                   Approximately .
                    two years ago, after a conversation with Father, Cb                        7 hung up
                    the phone and then began screaming saying that Mother was going.
                    to kill him.         on this occa~ion, after c                 ran out the door in
                    hi's pajamas, Mother ·called the poli<=e because it was dark and 20
                    to 30 deqrees in temperature.                when cg      5 would leave her home
                    previously, he typically would go to Fireside.                    The police
                    ~ventually contacted her and asked her to come to the police
                    station,        which ·she did.    At . the po Ii ce s-nrr;-n-rr,she-wa-s--me:t-w.ith.----·-.-·
     53PID
                    two police officers who advised that                  c       was in cranberry
  JU,DICIAI.
  OISTRICT          with Ms. sichak.          she then received an email from Father who

,WRl!:NClt COUNTY
 l'f;NNBYI.VANIA
                                                                  27
                                                                                   Circulated 09/23/2015 11:13 AM




                   advised . that he had c    and would put him to bed. she did
                   not at that point try to pick up CtlllJ because she did not want
                   to be accused of abusin~ him, beating him, dragging him or that
                   kind of thing.        she next saw c             at the police station the
                   next day but c              refused to come home with her.
                            Mother is of the opinion that the situation can be


                                                                    _s_
                   rectified if Fi-reside drive taken out of the picture and that
                   the interaction with Father and Ms.
                   elimin·ated or stopped, and if that were the situation, C£
                                                                             needs to be
                                                                                                   f
                   would be back to his old self within a week or two.
                                                             r, 2013 order came out
                            Mother notes that when the October
                   there were approximately 'two ·solid weeks that ca 8 did not
                   have to go to Greensburg and c:•slll•was fine with the situation.
                              I

                   When it was time for her take.c                   to his father's he was not
                   in any hurry to go and in fact did not want to leave before the
                   ~equired time and referenced that he had bad stomach ache and
                   didn't feel good.
                        c      was returned to her on Sunday, and he was fine
                   through the week.          Everything was fine·until the event of
                   November 7, 2013.          Before that,     c••     was   warm and
                   · affecti onate , · -they did things together,        he had friends over and
                   .he was doing well at school.
                         Mother denies cursing, screaming and saying derogatory
                   :things while he would be on ~he phone with.Father .
                   . . . . , · · Mother did not .see c         on his 1 ast . birthday, February

   531'10
                   · 10, 2014, because        ca   I     doesn't come to her house.     The last
 JUDICIAL
 DISTRICT          -t ime   she   saw   c••    before his birthday was January 1, 2014.

VRl!NCI!: COUNTY
G:NNS-Yt.VANIA
                                                               28
                                                                                     Circulated 09/23/2015 11:13 AM




                           Mother has his birthday presents and his Christmas presents
                    and he will get them when he comes ·home.
                           Mother does not_go to the Hempfield school activities
                    because she is fearful of Father·and           Ms. s .......
                           Mother went to the last Christmas concert at Neshannock
                    although he was. supposed to be at her house but was not.                     Mother
                    did not;" see   c••s•     over. the chri stmas ho 1 i days of 2014 at a 11 .
                    Cg     3 says to her when he is dropped· off that he just doesn't
                    want to stay; that. he can1t        stay; that he is not. going to stay
                    here; and that he is afraid of her.            He speaks 1ike a robot,
                    holding his phone recording, stating            "I am afraid to stay here,
                    I    am no~ staying here,     I   am afraid to stay here."         she indicated
                    that she has never seen another human being act that w.ay.
                           At.the christm~s concert she went to the band room to say
                    hello to    c••    but he would not even look at her.
                           Mother testified      that he has never authorized          c•• ••     to be
                    at Ms. s~'s         house on Firesjde nor to be living with Father
                    at Greensburg other than the time called for in the custody
                    order.    'Mother has not authorized          C•••   to be enrolled in the
                    Hempfield school District.
                         on January 1, 2014, c••             was dropped off at 8:00 p.m. by
                    Father.     Father pulled out of the driveway and left.                 c••
                    walked through.the        yard and went to Fireside.           The maternal
· · · · ----·--     grandmother then picked Mother up in her car and they followed
                                                                        . , n tnec_a_r_, -----·-                 ---
                    C•£•• to Fi reside. As ·they were
                    they attempted to talk to him and    eventua 11 y got into the
   53Rb
 JUDICIAL
 OISTRICT           car.     They pulled back into Mother's driveway; but as soon as

V!tENCI!'. COUNTY
ENNSYLVANIA
                                                             29
                                                                                   Circulated 09/23/2015 11:13 AM




                   they did, c••            opened the door and took off again towards
                   Fireside.          Mother and maternal grandmother followed c•&llllt
                   again.       They ~ent back to Fireside.    went back into the
                   front door and was there for a minute and then Father came out
                   of the neighbor's house and went into the Fireside.residence.
                   c            then came back outside and got into the car.            They
                   traveled out of Fireside and attempted to go to the home of
                   Mother'~ girlfriend.          when they got to a red light, Mother heard
                   c        's· seatbelt     unct t ck and feared that c          was going to
                   jump out of the car.          Mother tpld maternal grandmother.to go so
                   that cm        s    would not be able to jump out.       c        opened the
                   door and Mother turned to grab his leg so that he would not jump
                   out.     c           yanked his leg and his jeans ripped and         c••
                   jumped out of the car.            Mother then called the police.
                   Grandmother turned the car around and they attempted to· look for
                   c            but could not find him.         c     was later found at
                   Fireside. -Father was at Fireside when c                     turned up there.
                          Mother learned that c                 had told his father that he
                   wanted to stab her when she received medical records from Dr.
                   stroyer, Cllllll's physician, which indicated that ctllllllt's
                   statement that he wanted to stab Mother was made appr-ox'[matie'ly
                   one year prior to the time that she obtained the records.
                   Father had never talked to Mother about that statement.                     At the
                   time the statement was to have been made, c         had been coming
                   to Moth"~r·' s house· and     ···h~vi ng .
                                                regul.~r- contact wi.th her. Tne     ···--· ----

    53RO
                   record actually         indicated that Father had made that report to
 JUDICIAL
 DISTRICT          br. strayer, not cf/1/1111111.

"'Rli:NC~ COUNTY
•l!;NNSYLVANIA
                                                                30
                                                                                            Circulated 09/23/2015 11:13 AM




                         on December 16, 2013, c                         got off the bus: and wa 1 ked
                 into Mother's home.         c           5 had not been with her for over a
                 inonth prior to.December 16.                    on December 16 , 2013 ,      c - F did
                 his homework.      It   was a family member's birthday.                      After Cg F
                 did his·homework, he played a video game.                          Mother's niece and
                 nephew were over and cg                     7 interacted       with them and with the
                 maternal grandparents.              c             was his old self and was fine
                 with Mother.      He    was warm, affectionate and loving.                         cs   ?
                 spent the night at Mother's on December 16, 2013.                            The next
                 morning, Mother·drove           c               to school.       He was fine.       Mother
                 asked    cu    J if would be coming home after school and                          ca       7
                 said "Yes".     ·However,       cu          p did not come to her home after
                 school that day and the next time Mother saw                          ca   ff was on
                 January 1, 2014 when the unfor-tunate incident with                          cu     R
                 jumping out of the car occurred~
                         Mother tries calling                c       on the phone but he doesn't
                 answer •.
                         ca    S has a pet at Mother's home.                      It is a ~og named Rex.
                 c         always had a good relationship with Rex.                         Rex slept on
                                                         .                                      .
                 the bed with c                  However, when             ca     5 's re 1 ati onshd p with
                 Mother began to deteriorate, his relationship wi~h Rex also
                 deteriorated.
                      Mother denied ever being unclothed at .any time that she had
                 opened the door for        c                    She also denied that a video exists
     ---IJ
                 showing that she had no ·clothes·.on. as the tim.e 6eing re'f1!re·n·e&1-

   33RO
                 was the.'time. when she answered the door and had a nightgown on.
 JUDICIAL
 DISTRICT



NRENCE: COUNTY
•G:NNSYt.VANIA
                                                                    31
                                                                               Circulated 09/23/2015 11:13 AM




                           Mother explained that. she and the maternal grandfather
                     stopped t~king c          to the flight lessons after c               accused
                     her and the maternal grandfather.of         bashing his head off the
                     wall or.otherwise attacking him in November. of 2012.
                           When asked why Mother has not attended to any of c                   's
                     needs, physical, mental, educational· or otherwise, Mother
                     re~ponded that it is because Cl             will not talk to her and
                     will not come to her house.
                          Delores Dicola, the maternal grandmother, testified that
                                                                      '
                     C]p   zr was a perfect child until things began to change in 2012.
                     The change-inc          's attitude ~oincided with long telephone
                     calls from his father.      These telephone calls would be hours
                     long. ·
                           Before the phone calls     ~·•a...•would   be his normal loving
                     ·self and then afterwards he would become sullen, non-talkative
                     and   belligerent.
                            The maternal grandmother also described the times that
                     ca        would be. dropped off at the custody exchange and would
                     not stay..    she described that CJ        p would get out of the car,
                     not even come to the front door, go to the right of the garage
                     and around to the back of the yard 1,.1p to the next street and
                     towards Fireside.      The.entire time he would be holding his phone
                     video recording the event.       At times. the maternal grandmother
                     would yell out that she loved him and· needed to see him and he
                     would just    keep videoing and. keep ·waTl                                                                                             Circulated 09/23/2015 11:13 AM




                  knock, and he would just state that he was not staying and
                  leave.   c        is now different in that he won't talk, he stares
                  and continuously videos.
                       The witness also corroborated Mother's t~stimony as to
                  c        being fine for the two-week period after the October 1,
                  2013 custody order was issued and was· sullen when he had to be
                  returned to his father.
                       The witness then described seeing him on December 16, ·2013
                  when he came to Mother's house and stayed.                          It was the birthday
                  of maternal grandfather and a party was held.                          c           was fine,
                  'he interacted with his cousins and ·played video games.                              The
                  ·witness did not see c        s again until January 1, 2014.                            The
                  wi tness: then· corroborated Mother.' s version of what occur-red on
                  January 1, 2014 when c            kept leaving Mother's residence for
                  Fireside and eventually jumped out of her car when stopped at a
                  stop light.
                       The witness testified to the close relationship that CIII ..
                  enjoyed with her husband, wherein c                    referred to him as
                  "Pop". They did everything together and went everywhere
                  together.    c        would rather be with "Pop" than with anybody.
                  Things changed after the incident that led to the PFA and the
                  accusati·on that her husband supposedly beat h i s head on the wall
                  or that·he   attacked him.      since that time, the maternal
                                                                         -.
                  'grandfather has seen c           only a couple of times. one ti.me
                  was the ·bi r.thday pa.rty .. of December 16,   20-..,. 1'3-:r--.   -.----------.J
  l53RO
                        when Father retook the stand, he descriQed his version of
JUDICIAL
DISTRICT          the events of December 16, 2013, wherein he related that he had

Fil!NCe: COUNTY
NNSYL.VANIA
                                                         33
                                                                                     Circulated 09/23/2015 11:13 AM




                     received a series of telephone calls through the evening from
                     c           distressed and th.reatening to run away from his Mother.
                     Father stated that he was able to get              cg p calmed down but
                     after that he flatly refused to return to his mother's.
                               on Janu.ary 1, 2014, he was able to persuade         ca     I to go
                     with his mother.        After the )anuary 1, 2014 event wherein              c:••
                     had removed himself from the maternal grandmother's vehicle,
                     c:•- consistently
                                 ,t                    .
                                               refused to return to his ·mother.
                               He· summarized that   he continued to take      c·        to Mother's
                     home for the custody exchanges.but·eventua11y Mother even
                     stopped being at home.
                          Father testified to informing Mother of all school
                     activities bu~ she has ahosen not to appear at any of them.                       she
                     was specifically
                            .•
                                      informed of          c          's band concert held on
                     December 9, 2014 and she.did not appear.
                               Father continues to take c:t111111• to Mother'~· home for the
                     custody exchanges.        she is general~y not there, and he confirms
                     having brought him there with an email each time.
                          on November 23, 2014, c      was dropped·off and Mother and
                     maternal grandmother were there·, there was some discussion at
                     the doo~ and       c      left, going back to Fireside again.
                               Th~ last custody exchange before the hearing of January 12,
                     2014 was on January 4, 2014.              Father brought c      f ~o Mother's
                     ·-home~     Mother was not home and they returned to Greensburg.
   ----J
                               Father testified that he encouraged- cg pi] to llaVec:ontact                    __. -.

   !S3RP
                     with his maternal grandmother.              ca     I is adamant that he will
 JUDICIAL
 DISTRICT             have no contact with his maternal grandfather.                cg    I sent the

!VRl'i:NCE COUN'TV
'11:NNSVLVJ\HIA
                                                                34
                                                                                     Circulated 09/23/2015 11:13 AM




                    maternal grandmother a card inviting her to lunch at the olive
                    Garden in cranberry on a Saturday in necember , 2014.                  The
                    maternal-grandmother responded with a text message indicating
                    that she would look forward to lunch.              The lunch meeting between
                    c    17 and his maternal grandmother did occur and by all
                    accounts, both enjoyed it.
                         Father
                            .   testified that c    '
                                                             5 continues to excel in schoo'l
                    and is starting to switch over from trumpet to playing the tuba.
                    In addition to his band activity, he is in soy scouts.                    ·.Father
                    described      c         presently as happy) getting .alohg well in
                    school, getting along well with his frien~s, and that he is one
                    of the most pleasant kids you could meet.                 He is helpful around
                    the house and does chores.           He excels academically.          He no
                    longer   has       the panic attacks that he used to have while at his
                    mother's house.
                         The maternal grandmother retook the stand and testified as
                    to the luncheon that she had with c                       It was in November,
                    2014 before·Thanksgiving.            c         sent her a card in the mail
                    inviting her to.go to lunch with him in cranberry. The card
                    _requested that she        RSVP by   phone.    The card indicated that j~st
                    she should go.          she responded that she would mee t him at the
                    olive Garden in cranberry at noon on the appointed Saturday.                         He
                    was by himself an~ the luncheon lasted one.hour.                  The maternal
                    grandmother attempted to bring up the mother but c                        ·said he
                    was ·not' there to talk about -h'i s mother.          c        dfcl   ask a:lnmt-:--·--:-

   53RO
                    his dog, Rex.          The lunch~on ended well.       Father picked c                up
 JUDICIAL
 DISTRICT           after the Iunch .         The maternal grandmother and cg             9 ·agreed

IRIINC:ll: COUNTY
~NNSVLVANIA
                                                              35
                                                                                             Circulated 09/23/2015 11:13 AM




                    that they would possibly do it again but c                              was to get in
                    touch with her if he wanted to have lunch again .
                         . On or about December.. 13, 2014, materna·l grandmother sent
                    cg     a    by text a picture of her puppy.             c    1sr's response was to
                    question whether Mother stole another dog from another
                    boyfriend.         Grandmother responded .that was not nice and that
                    c           had hurt her feelings.             Grandmother next sent another
                    response :5aying "what happened to the c                         · I knew?        You are
                    certainly not him.       11
                                                  Further response from          ca     R included ·the
                   statement that "The c                 you knew, he has grown up and is
                   ·thinking for himself.          I   am not going to let anyone abuse ine."
                         . The maternal grandfather, Johh Dicola, Jr., testified that
                   he had       a   good relationship with          c      from the time he·was born
                           .    ~       .
                   . unti 1 about October or November of 2013. ·                He    and   cs      8 did many
                   things together including go on vacations together.                            c           was
                   interested in. the maternal grandfather's hobby of restoring Jeep
                   vehicles and worked together in the garage often.                           He and      ca       I

                   took flying lessons together.                   The witness testified that he
                   loves       c.. 111.ana there is nothing that.he wo~ldD't do for him.
                           The witness has not seen            c         since·oecember          16, 2013.
                   Mother had a party at her ho~se with the other·son and his
                   children         and some fr+ends and       c         was there.         Cc£ I was
                   fine.        They had cake and ice cream.            The matern~l grandfather
                   has. ~ot had any contact with           c            since that time.            A~er
                   ··that, 'c          was different.      He      was . fearfuT-·ana not~hrsame--·--- -·····
  SJRO             young man that he knew a month earlier.                   The witness indicated
JUDICIAL
OISTRIC'l"



11!:NC:I! COUNTY
"iNSYLV ... NIA
                                                                   36
                                                                                              Circulated 09/23/2015 11:13 AM




                  that c••          seems to be· replicating              his father's personality and
                  mannerisms.
                       The maternal grandfather was also asked.about the events of
                  November 25, 2012 which led to the PFA proceeding against him.
                  that wa~· dismissed •. The witness.explained that he was at home
                  when Mother called him and asked him to come over to the house.
                  He could hear that c:t11111•was screaming. When he arrived,
                  c•••ran          into his bedroom and was screaming.                      c••       was
                  screaming "Don't come ~ear me--you're going to kill me. The                        11


                  witness pushed the·door.open and he was holding c: .. ...-'s legs
                  while Mother was ~olding c••'s                        arms ,    C•••      was flailing all
                  over the place and his head was bouncjng on the carpet as he was
                  flailing.  The whole event took about five minutes.. Before this
                  event, there had never been any confrontation. in any way between
                  c          and his maternal g~andfather.                         . same night,
                                                                             That very
                  c a S ca 1 med down.            He   stopped his ranting and fl ai 1 i ng and the·
                  witness let go of his legs and Mother let go of his arms.
                  cg         went to the bathroom, then came out and said 'he was
                  hungry.       He ate a bowl of cereal and then went and sat on the
                  couch.      The witness and          cu     7 then had a discussion              about a new
                  Jeep vehicle that t~e witness had purchased and aske~ him if he
                  would like to take a ride in it after                      school on Mpnday night.
                   c           aid, "That wou.1 d be good'         1,    .and the next night they did
                   take a ride .to the Hermitage Dairy Queen and got ice cream.                                     .·.
-----.            ·····------;--:--------------
     ... "                 Ray~ond Ki 11 en .. testi.fi. ed. f-!e i s·-t..-he_g_u_i aance counse1<5r.~-····.--·. : ·-····:
                                                                                                                     .
   53RO
                  Wendover Middle School, which is a part of the Hempfield School
 JUDICIAL
 OISTRICi          District.       On·   the first     day of school,            c111•z•   came to his office

IRE:NCS: COVNTV
O:NNSYLVANIA
                                                                  37
                                                                                           Circulated 09/23/2015 11:13 AM




                     and wanted Killen to know that he was living with his dad and he
                     was worried thftt he was not going to be able to continue living
                     with his dad.         The witness also teaches a guidance class that
                     meets o~e out of every six school days.                    The witness also
                     assisted c             when he was dressed as a school Spartan for open
                     House.      c         is doing fine in his class.             There is a nice
                     group of kids that         cg 5 is friends with. cg                  f is doing very
                     well in school.          He achieved distinguish honor, which is ninety-
                     six percent grade potrrt: average or higher and he is on track to
                     do that.for the second term as well.                  The witness had made notes
                     of what··c-           had .said to him about what is going on with him
                     ·at home.       The notes indicate that             c"""   said that he lives wit~
                     his dad but mom. is fighting for custody; that he does not want
                     to l~ve with mom; that she has become viole~t w~th him,
                     screaming, calling            him ·stupid, tackling        him when he tries to
                     call his dad and that cvs has been involved and has done
                     nothing.        The notes further indicate that the maternal
                     grandfather broke down the door to·his room and tackled him and
                     has hit'him.
                            The witness did indicate that he found it somewhat unusual·
                     that   c            came' to him to explain what was goi_ng           _on with him on
                     that first or second d~y            of    school because CIIIIIII did not yet
                     know him and did not at· that poi'nt have a comfort.level                        with
                     him.
                            · Robe·rt    Raymond    Ko11 ar   tes·t'ff, ecr:--Re,-s--a::-'te-ache-r-i-n-the--~- .....

    53,tO
  JUDICIAL
  DISTRICT



WRli'.NC:rt COUNTY
                     and    c-
                     same middle school as Mr. Killen.
                                        is one of his students.'
                                                                         He teaches American History
                                                                          conner is doing "superb" in
                                                                                                                        ..
                                                                                                                        .•




"El'INSYLVAl'IIA
                                                                    38
                                                                                    Circulated 09/23/2015 11:13 AM




                    his class.       He scored a ninety-eight percent the first quarter
                    and will get a ninety-nine percent for the second quarter.                        He
                    is polite and he is willing to add to the conversations that
                    invo~ve dialogue over historical topics.                He asks a lot of
                        .        .
                    questions and seems to be enjoying the class.
                         Dr. Bruce chambers, a licensed psychologist, was appointed·
                    by the court to perform a custody evaluation and was·called                       to
                    testify.     or. chambers has impressive qualifications having
                    performed over 600 child custody evaluations and is involved in
                    training child psychology fellows at university of Pittsburgh.
                    He has provided expert reports and testimony in a number of
                    courts in the commonwealth oi Pen~sy1vania.                He holds a Ph.D. in
                    Human Ecology but not in Psychology.             At.present,      or. chambers
                    does not have a clinical      practice, only performing forensic
                    work.
                            In performing   his evaluation,      or. chambers met with and
                    observed Mother, Father~      c...-,,     and   Ms.   stllll.     He also
                        reviewed the three previous custody evaluations that were
                    conducted in this case.       He conducted psychological tests of
                    Mother and Father and found no evidence of psychopathology,
                        although he did fi"nd that both parents have personality traits
                        that compromise both parent's capacity to cooperate a~d to work
                   ·in the child's best interest.
                       · or ; Chambers found credible cg               's statements to him that
.. ··--·-----·-·-H---
                   ·:Mdthe r had a temper    and expres-sed      her anger and l,ad""-b-e-en-abtrsive-·- --

  53RD
                        toward him through the years, causing         ca:    W to have trust
JUDICIAL
DISTRICT                issues with Mother and further noting that or. Moyer had

:ENC!C COUNTY
~NSYI.VAl'HA
                                                            39
                                                                                 Circulated 09/23/2015 11:13 AM




                    indicated to him that there were challenges with trust between
                    cg        and his mother and tjealing with Mother's anger and
                    expi"'osiveness. or . chambers stated that the anger and
                    explosiveness of Mother is emotionally stressful for             C..    llllllllt
                    Dr. chambers also testified that ·c             is doing well because of
                    the lessening or removal of the stress.given his current
                    situation, in that being removed from the stress has helped to
                    stabilize him emotionally and in other ways as well.               Dr~
                    chambers did not interview c              with Mother as he.felt that
                    would have been a stressful situation for c              and he wasn't
                    seeing c          in a.therapeutic setting.      or. chambers' opinion
                    is that·a reintegration occur between Mother and         c             , but in
                    a very therapeutic· setting.      or. chambers expressly stated that
                    if   c        were forced to be with his mother without
                    reunificati'on counseling; it would be a formula for disaster for
                    c          at this point.   Dr. chambers referenced what Ct              ? had
                    told him about what his mother said to him, making him feel
                    guilty for his preference for his fattier and criti.cizing him for
                    that, demeaning him and expressing anger toward him.               Dr.
                    Chambers referred to Mother's personality being more animated,
                    again referencing what c            told him ·about anger outbursts and
                    temper issues.
                             or: chambers indicated   that ·he did not find alienation
                    because c          was able to talk about positive memories of his
        ---•+---
                    . relationship with ·his mother 'and- was able .. to· taTkabout         those-··-.-··--:--

   53RO
                    things.      or. chambers indic~ted that when you have a child who
JUDICIAL
 DISTRICT           has been alienated, you rarely see any· positives· being related

 Rl!:NC:lt COVNTY
,NNZYI.VANfA
                                                         40
                                                                                  Circulated 09/23/2015 11:13 AM




                    by the child.     It is usually a black and white situation; one·
                    parent's all good, one parent's all bad.              Dr. chambers said that
                   was not ~he case with conner, h~·recalled some positive memories
                   not only of his mother but his interactions with his
                   grandparents as well, which lent more credibility to his
                   statements about what had· occur-red.             or. chambers'
                    recommendation is· that ·Father be granted full legal and physical.
                   custody of C•IIIJ       and·that there be reunification counseling
                          ...
                   with Mother.
                         on cross examination, Dr. chambers conceded that it did not
                   occur to him that· the· allegations made against Mother had no
                   evidentiary basis and that the things that are being·said                    about
                   her now.are bogus.       or. chambers also conceded on cross
                   examination that if the things that c                   says happened did not
                   happen, then everything that       cu        5 is saying and doing can be
                   the result of his father coercing·him to do it;              that if those
                   things did.not     happen, such a conclusion would only make sense.
                   or. chambers. al so conceded that if          c       's statements and
                   expressed fee 1 i ngs are the product of his father's coercion,
                   then such ci rcums'tance would be emotionally damaging as well.
                   or. chambers ·further conceded that if all of the behaviors that
                   ca      has related to a 'number of professionals throughout the
                   years are total fabrications then there are serious issues with
                   alienation.      However; or. chambers noted that he assessed for
                   "the usual alienation     +ndi cator-s and. they are not tfiere.-or-;---               . . ....

  SJRD             chambers further     conceded that if c               is sayi ng and acting fn
JUOICIAl.
DISTRICT           a way that is devoid of reality in that his running away from

:11:NCI!: COUNTY
iNSYLVANIA
                                                           41
                                                                                          Circulated 09/23/2015 11:13 AM




                    his mother's house is simply a setup by his father and all of
                    his manifestations are something that his father has put him up
                    to, then that circumstance would be a bad situation for Ctll..,
                                .                               .
                    or. Chall}bers further conceded that if none of the-things                        that
                    ca    H says his mother was doing actually occurred, then that
                    circumstance supports the hypothesis that the present
                    cir~umstance is hi~ father's manipulation, contrive~ in
                              ..,
                    coercf ori.       or. chambers clearly found credible cg                  tJ''s
                    statements that he remembers his mother yell_ing at him and
                    screaming, particularly around homework issues, that she did not
                    have patience, that if he asked.questions, after screaming at
                    him, she would just do his homework and that the screaming and
                    yelling esca'lated over time .and eventua'l ly led to the squeezing
                    of the arms and such things and that t~ese issues had been going
                   on for a long time.          Dr. chambers·also concedes-that                the anger
                    and the~behavior i~sues that he attributes to Mother are all
                    based upon what c          S has told him and what or. chambers
                    believes he has told others as well.             or. chambers
                                                                          .       further
                                                                                     ,,



                    clarified that the major factor in his mind is Mother's reaction
                    to   ca         ?s desires to live with Father and also her other
                    temper and frustration tolerance-issues that Mother has had that
                    has imp~cted the child.         or. chambers further noted that if he
                    assumed hypothetically that c••'s               concerns about his mother
                   were unreasonable or an overreaction, that would affect his
                   op.inion about the effect of        r~turn, ng    w--h;-s-_mothe·r-~-t-hout-ci: . · · ----              _
  53Ro             ·therapeutic       setting, although the witness further stated that he
JUDICIAL
OIST~ICT           does not think they are unreasonable.              or. chamber also agreed

IIINClt (;.QUNTV
"INSYI.VANIA
                                                          42
                                                                                   Circulated 09/23/2015 11:13 AM




                   with counsel for Mother that if c                   's views are unreasonable
                   and what he says about his mother are not true, that it would.be
                   absolutely essential for         ca      's short~term and long-term
                   development for the cause of that view of his mother to be
                   excised, to which Dr. chambers responded, "Of course."
                          Dr. Martin Meyer had been appointed by the court to conduct
                   a psychological svatuat+on of           ca     Q.   Dr. Meyers testified        that
                   he is a licensed psychologist in the commonwealth of
                                             .               .
                   Pennsylvania.      or. Meyer administered psychological testing and
                   his conclusion was that CL             CT had no ·serious psychological
                   problems.· or. Meyer also stated that he could·not rule out that
                   ca :SI •Jas coached.      Dr. Meyer al so recommended that there be
                   some kind of reunification process with counseling between
                   C[     3 and his mother.      Dr. Meyer was not appointed to perform a
                   custody evaluation but jus·t to determine the mental -s tate of
                   .c     I .   counsel for both Mother and Father asked Dr. Meyer· a
                   number of questions regarding his awareness of a number of
                   specific.events which the court will not. here recount in detail·
                   as the matters asked about did not form the basis of his opinion
                   that   c        was not presently suffering from any psychological
                   issue.
                          MIIIIE11111 stlllll    testified that she resides with Father
                   and    clllll   in Greensburg.        she is empl~yed as a nurse                                 . '·


,,,,,.,          _ .anesthetist.      she has been in a relationship with:Father for
                   -approx+mate ly ten years· and they have residea together to·r

          53RD
                    approximately eight years.            Prior to living in Greensburg, she
 JUDICIAL
 DISTRICT           resided ·at 130 Fireside Drive located near Mother's home.                    she

'Rl;;NClt COUNTY
tNNSVLVANIA
                                                             43
                                                                                      Circulated 09/23/2015 11:13 AM




                  is presently attempting to sell that home and has listed it with
                  a realtor.
                       A normal 'day for her is to get up, get ready for work,

                  usually make lunch for        Ctlllll        but she leaves before c                and
                  Father leave.        Father gets cs •               off to school on most days.
                  she generally is back home before c                        gets off the bus
                  because she starts early .. When               ca        comes home he takes a
                  break, gets a snack, and then gets to his homeworkright after
                  that.    She, Father and c                   have dinner.together      normally and
                  either she or Father will do the cooking.                    she is aware that
                  ·c       is involved i~ extracurricular activities inciuding Boy
                  scouts and band.         Her observations are that c                    is happy,
                  relaxed and doing well in school and has made friends.                          cu :r·
                  -refers .to her as      "M•   E ...     ".     She corroborates the testimony
                  of Father that Father encourages c                        to go to his mother's
                  house.         she has attended c             's extracurricular activities,
                  including band concerts.              From her understanding, Mother has
                  m~de no attempts to contact c                        since January, 2014.         she
                   does acknowledge that CQ                has the security access code to her
                           ...
                   Fireside residence and she does not intend to change that code
                   so that· c           would not have access to ;.t.            The witness
                   acknowledged that she believes that Father does believe that
            Mother is a physical danger to C•&IIIII',
                   Mr. John Moyer, c     's current therapist, testified as to
  -----1+----
             ci rcumstances under which certa,npn·crto-graphs-appear-e.d-on--a- .. -·_ --·-

   53RO
                   website. that he maintained.            It was the witness's testimony that
JUOICIAl.
OISTRICT          'he had no control over these postings.                   The website related to

Rl!:NClt COUNTY
NNSYLVANIA
                                                                 44
                                                                              Circulated 09/23/2015 11:13 AM




                 his hobby in photography.         The website is an archive of his
                 photography and some personal things as a way of getting himself
                 known on the internet.         ~e considers. himself a semi-professional
                 photographer.       He does not make regular postings to ~his
                 website.     The witness indicated that he has no control; of the
                 pictures that come up randomly from the links on the website.
                       c       "testified     at length, in chambers , havii:i~ .. been
                 ex~ined at length by counsel and to a limited.extent                 by the
                 Court.     He is enrolled in the Hempfield Area school District,
                 Wendover Middle school, in Greensburg.            He has all A's except
                 one B.     He enjoys his classes and likes his teachers.              He has
                 ·close friends.     ·He is in band, having p'l ayed the trumpet but now
                 switching to tuba.         He is in Boy scouts.     He is in advanced
                 honor classes.       His favorite subject is ~istory.         ~e likes his
                 teachers better now· than his teachers in Neshannock and he
                 understands better in Hempfield than he did in Neshannock.                    His
                 teachers in Hempfield explain .things better than the ones in
                 Neshannock.       At Neshannock they would just flat out tell him the
                 only reason they're teaching him is so they can pass the PSSA's.
                 The teachers at Hempfield actually tell students that they want
                 students to learn and they want students to be taught and
                 µhderstand things.
                      He stated that he is now staying in Greensburg with ·his

·---··- dad;      that ·at his mother's house his mother would scream and yell
           ..... _..,__.
        at him wh~;-h~~; doing. his honieworkT. """iTne-a:sketl-he·r-a     --····                        . ........

  53RO
                 question or if he didn't understand it or couldn't do it fast
JUDICIAL
DISTRICT         enough, she would start screaming and yelling at him and

H:Nc;e: COUNTY
NNSVLVANIA
                                                        45 ·
                                                                                  Circulated 09/23/2015 11:13 AM




                  slamming her hands down on the table. and swear at him and call
                  him "stupid".      However, his dad actually tries to explain things
                  to him so that he tan understand and finish the problem.                     He
                  testified -that his mother would swear a lot, call him an idiot
                  and say "God dammit, c           , why the f-u-c-k can't you do th.e
                  problem, things like that".           He stated that that reaction made
                  him feel sad and stared. on the other hand, his dad tries. to
                    -·
                  explain the problem to him so that .he can understand it. His
                  best friend at Hempfield is a student that is also new-to
                  Hempfield and they hang out       a    lot.   He also referenced other
                  friends he has ma9e at Hempfield.             He has had concerts with the
                  band, including a Christmas concert, a concert early in the year
                  and a band festival.       At open House, he wore the costume for the
                  school mascot.       His mother did not attend the open House or any
                  of ~he band concerts.       He has been active in Boy scouts and has
                  been on three camp-outs so far, and is working toward assuming a
                                                                              1


                  leadership position with Boy scouts.               When he lived with his
                  mother, he wanted to be in       Boy    scouts, which at the ti·me was
                  actually cub scouts, but his mother would not let him be in cub
                  scouts.       He described .a number of activities that he engages in
                  with his·father and Ms. s·                He.also testified that he
                  considers where he is now to be a safe ·environment.                 He feels
                  ·much safer with his father and         Ms.   sI     I than he did with his
                  mother.       He_ is afr'atd to be with his mother.        He now feels less
                  .stress with his dad, especially when trying to do .a ·pro6lem or
                            .          .
   53RO
                  .helping his dad with something than when he was with his mother.
 JUOICIAL
 DISTRICT



YRltNCE  COUNTY
'ENNSYLVANIA
                                                           46
                                                                                     Circulated 09/23/2015 11:13 AM




                           In describing what it was like to be with his mother, he
                   stated that he was afraid to be with her.               There wa9 lots of·
                   screaming and yelling.         He stated that before .the custody trial
                   in 2013, she had stopped being angry and was very nice and she·
                   bought lots of things for him, but after the order came out from
                    the custody trial. sh~ became very hostile and scary and
                   ·threatening.··     she would say "I· am going
                                                              .   to get you..            I'm going
                                                                                               .
                    to get you and your dad.        I am going to hurt your ·dad.              I'm
                   going to hurt you." ·c             then testified that she has ·a voodoo
                            .
                    doll she has hanging in the kitchen which she has exp1ained to
                    him very clearly as being.his dad, and she would take the doll
                    and slam it in drawers and stab it and throw it on the floor and
                    scream at it and re~ently hung his picture nex~ to it.
                    Triggering events that would cause Mother to act this ~ay would'
                    be if       c      would tell her that 'he wanted to live with his dad,
                    or if any subject about his dad cam~ up,             or   if   he would call his
                    dad.        c:••   testified that he would ca 11 his dad because he was
                    afraid of his mother and kept telling her that he wanted to go
                    to his house.        He testified that he wanted to run away from his
                                                        .         .
                    mother's house and his father kept trying to calm him down,
                    saying ~·everything is .: going to be okay, just ca 1. m. down ,
                    everything is going to be okay, you can stay there, it's going
                    to be fine, nothing is going to happen." c       stated that he
                    would call his dad all the time especially a lot of the times
· ···----·-···
                    when hewoul d have'" a hard     time -·s,eep,rrg-b·e-caus-e-he-wa;S-a:f-~a.i.d_.of._. _ ·-c·"

   !S3RD
                    what his mother would do while he was sleeping.                  sometimes he
 JUDICIAL
 DISTRICT           would call his dad late at night because he couldn't sleep and·

IIRENCS: COUNTY
'ENNSYI..Vio.NIA
                                                            47
                                                                           Circulated 09/23/2015 11:13 AM




                  was afraid.     Mother would
                                            .  get angry at him when he was calling
                                                                              .

                  his dad,     she would order him to get off the phone with his dad.
                  on one occasion when he-asked if he could live        with his dad as
                  he did not w~nt to live with her anymore, she said "Finet call
                  your dad."     When he pulled out his phone to call Father, she
                  attacked him for the phone and actually knocked the wind out of
                  him and he fe 11 to the .. ground.   He .was trying to get the .. phone.
                  to her because she rushed at him·, but he couldn't get .it out of
                  his hand fast enough and she knocked the wind out of him.                 when
                  he was younger, she would wrap her whole hand around his arm and
                  would squeeze it until he started to cry, .and then let go and
                  ·1augh.    when he is at his mother's he has panicky feelings, his
                  heart starts to race and he feels scared.         He feels like he
                  needs to run but his legs get numb.        He then calls his dad who
                  tries to get him calmed down and usually it works.            He kept
                  thinking that his mother was going to hurt him.
                        In reference to the event of November 7, 2013, he ran away
                  because he was afraid of his mother because she had been
                  screaming and yelling and slamming her hands down on ·the table.
                  He was very scared·and could not get calmed down so he             ran.      He
                  stated that he ran multiple times, at first to Fireside, but
                  when his dad said    he   couldn't run to Fireside, he knew he
                  couldn't stay with Mother so he ran to the police station.                 He
                  :would tell the police that he couldn't stay with his Mother
                  ~b.~~ause he .was afraid sfi'ewa's'"go1ng to-ffurtlf;m:-,hepoh~r-··---                    :·-""

  !l!RO
                  tried to take him back to his mother's, but he said he wasn't
JUDICIAL
DISTRICT          going to go back and he wasn't going_ to stay and on one occasion

:ENClt   COUNTY
-INSYI.VANIA
                                                       48
                                                                                    Circulated 09/23/2015 11:13 AM




                          he was placed in the Krause shelter.          Father picked him up from
                          Krause the next day.
                               '.
                                    After the October 1, 2013 custody order came out, he stayed
                          with his mother until early Novemb~r when he began to run away.
                          However, Mother had become more ·hostile .and getting more scary
                          and ramping up, especially when he was talking to his dad to try
                          to get himself calmed down. ·. She would try and get· him off the
                          phone in multiple ways which caused him to become more panicked.
                                    c        expla~ned that on November 8, 2013, he told the
                          guidance counselor at Neshannock he wasn't going to go back to
                          his mother's house after school because he was afraid that she
                          would not take him to his dad's house like.she was supposed to.
                          c             also ~poke about an incident that occurred on November
                          13, 2013 where the police tried to return c               to his mother's
                          house and he bolted again and ran back to Fireside.             Each time
                          he ran to_ Fireside, Mother never came to get him.           CII!     g
                          testified that his father always told him that he was supposed
                          to stay.with his mother.
                                    c       ~ould routinely ride the school bus to his mother's
                          house but then he would get off the bus and walk to Fireside.
                          Neither 'his mother nor his grandparents would ever greet him at
                          the sch6ol bus. In November of 2012, the Sunday after
                          Thanksgiving, he came home from school and told his mother that

                    -··
                          he
                          --                  _
                             wanted to live with his dad. Mother became angry and started
                              --·--· . ··--- ....
                          yelling at him and called he'rdaoto COrtiEf ..down-:-eu . I saw--hi.S---- . ·-··-
    53~0                  grandfather's car pulling into the driveway so he ran up to his
  JUDICIAL
  DISTfflCT               room to hide and closed the door and pushed himself against the

lifl'l'l!:NCE: COUNTY
 ltNNSYLVANI ...
                                                                49
                                                                                 Circulated 09/23/2015 11:13 AM




                  door.     His grandfather came up the stairs, kicked open ·the door,
                  and tackled him to the ground.         He grandfather then sat on him,
                  held his arms down and kept slamming his head off the ground
                  probably three or four times. Mother came ·into the room and sat
                  down to watch. cg;;    stated he kept screaming for help. The
                  next day they were at the grandfather's house for dinner, and
                  the gra~dfather topk c            .for . a. ride in the n~w ~eep. and   they
                                                                                    . ········· ....
                  went to get ice cream.       c        aid not want to say "no" because
                  he was afraid of what would happen if he refused.                After that,
                  Mother usually cooked dinner at her house and they usually do
                  .not go to grandfather's house for dinner any more.               The last
                  conversation he had with his grandfather was one where he had
                  run to the police station.        His grandfather had come down to
                  talk toihim and he sard "Why are you afr-af d of me?".                conner
                  said, "well, because you attacked me'."           Grandfather said, "No, I
                  didn't".     Grandfather started getting really angry and yelling
                  at him.     Grandfather closed the conver-satdon by walking out of
                   the room and saying "You're just a worthless piece of shit
                  then."· c         states that that is the last thing his
                  grandfather has·ever said to him.
                     . ca        stated· that he would video the exchanges where he
                  was dropped off at this mother's house for two·reasons.                    one, he
                   feels much safer when he records because he does not think his
                  mother will do anything bad if he's recording and also that if
                  he doesn't· have .a recording for exac-rproof-, he-doe-s-n2-t-r-emember .. ··--······

   ll3RO
                   e~ery second of the event then people will think he's lying.                      He
 JUDICIAL
 CISTRICT          figures that if he takes a recording then he can just play the

~Re:Nce: COUNTY
£NN5YI.VANM
                                                         .so
                                                                                        Circulated 09/23/2015 11:13 AM




                   recording in court if something happens.                For proof purposes, he
                   recorded each one of the events.              c       explained that his dad
                  would ~rive him into the driveway, he would get o~t of the car,
                  he would have his raccrdt ng on his phone, he would wa 1 k up to
                  the door, knock on it, say that he's not staying and then leave.
                  There were     many   occasions where his mother            wasnt t   there for him
                   to actually say that .hs .. wasnot       staying so .on those. cccaslons ... he .
                  would just.get back in the car.            c          states that on these
                  occasi ons she never did anything to encourage him to stay.
                          on January 1, ·2014, he was scheduled to go back to his
                  mother's house so nis dad drove him to.mother's                   and dropped him
                   off.    He walked away past her house and hi-smother and
                   grandmother got into the car and foJlowed him.                   His grandmoth~r
                  was driving:      His mother was in th~ passenger seat.                    CM     pr got
                   back into the car.       They drove back to the house and he got out
                   of the car again and ran, and got back to the road leading to
                   Fireside.     His grandmother and mother followed again in the car.
                   They said things like "The judge can't wait to hear this.
                   You're going to go to Krause.         You're never going to see your
                   dad aqa+n .    They' re going to put you fn foster .care , The judge
                   can't wait to hear this."        when he got back to Fireside, his
                  -father told him to get back in the car.                c         got back into
                   the car and his. grandmother star~ed driving again.                      He noticed
                  -that his grandmother       had not made the turn that would take them
                  -back to· Mother's house. -     He asl                                                                                           Circulated 09/23/2015 11:13 AM




                         lying about where they were going so when they got to a stop
                      light near a convenience store he unbuckled the seatbelt and
                     tried t~ get out of the car.               He 9ot the door a little bit
                     opened when his mother grabbed his pants pocket and said "Go,
                      go, go, he's getting         away, run the 1 i ght, run the 1 i ght", at .
                     which time his grandmother stepped on the gas while he was
                         hanging halfway out of the vehicle, running through a red light,
                     with his grandmot~er driving ..             He tried to pull himself back·
                         into the car ·but with the force of the slamming on th~ gas .he
                      got. stuck and couldn't lift himself back into the. car.    \
                                                                                                     Halfway
                     through. the intersection, ·his grandmother slammed on the breaks
                     ·and he fell out of the car and he ran behind a. shed near·a local
                         house and called his dad to come and get him.
                                conner then spoke to videos that were played in chambers,
                         showing M9ther's front door, him trying to open it but it was
                         lo~ked.     His dog, Rex, can be heard barking inside the house.
                         ccr       referred to Rex as     Mom's    ex-boyfriend's dog that she took
                         and kept.     c       states that Rex is not his dog and is not his
                         mother's dog either and that he is afraid of him.                   Rex would·
                         stay on ·his bed when he slept but if he were to bump him in the
                         middle of night or did something he didn t           1   like, he would kind
                         of turn and soap at him and growl and snarl..
                                Next, a video was played where he is in his mother's home
                    · on her landline phone, which is on speaker phone with his dad.
··      ·             ·He 1dent.ifies ffie video .. tal                                                                                            Circulated 09/23/2015 11:13 AM




                         him and hid it.         The phone he is using to record the video is
                         his first     cell phone that he had.            He is recording with the cell
                         phone and ta·l king with his father on the speaker phone because
                         Mother said that if he wanted to talk with his dad on her phone
                         that he would have to have the speaker on.                     December 16, 2013
                         was also· the day of the grandfather's b~rthday party.                        CIIIIIIIP
                         pointed.out    the voodoo doll in the video.               c         said that his
                         mother had told him ·previously that it represented his dad and
                         it wore scrubs like his dad does.                c••      again stated that she
                         would scream at that doll and stab it and slam in drawers and
                         say "Why don't you die?".
                                 In describing     the events of December 16, 2013,              c•a... •
                         stated the reason he was on the phone with his dad originally
                         .was that he was doing a school project ·which was to name some of
                         the family traditions that you do, so. he asked his dad about
                         them.     He had been running away but he went back that day.                        He
                         went back because oad kept saying he needed to go back to his
                         mother's house.         Therefore, he gave in and went back to his.
                         mother's house for that one day.                It was his g_randfather's
                         birthday, but he was not aware of that until several days later.
                         After the video, he went downstairs and play~d videogames and
                         people started arriving but he did not go upstairs ..                    He   tried to
                         avoid everyone and basically stayed downstairs the entire time.
. ...............   ~--- He   went up one time for something to eat, but afterwards went
                         back do~~·;tai-;:;-·to    eit.:   He   d, asleep ove·rthat-n·i·gh·t-,.waS-..:....            , -···.
       53RD              panicked and could not sleep and did not fall asleep until
     JUOl'lllltNC:P: C:OUN"l"Y
•ENN$VL.VANIA
                                                                    53
                                                                                   Circulated 09/23/2015 11:13 AM




                  until 1:00 a.m. on and off.          He described his breathing as
                  shallow, breathing really fast, his heart was racing and his
                  throat was throbbing and his face got ··real hot.               The next day he
                  went back to fireside and did not return to his mother's house.
                  He continued to go to Fireside from the bus.
                            The next video is the one where he indicates that mom
                  appeared at the door undressed.            He describes tha~ he is holding
                  the camera, and his head is further left of the camera.                     He can
                  see around the door and could see most of the right side of her
                  body.          He could not see any clothes on her shoulder or anywhere
                  around her neck or anything         and   saw the top part of her chest,
                  ~he side of her chest and the in~ide of her knee and leg and
                  there were no clothes on any parts of her body.                 He stated that
                  he was completely startled when she answered the door naked.
                  Cdt      I I   says to her that I'm coming to invite you to go to
                  counselin~ with me.          He gave her an exact date and time that she
                  was to go to counseling with him.              The date   of   this event is
                  November 23, 2014 (obviously meaning 2013 given the timeframe of
                  everrts).
                        ... c417 ..   stated that h1s mother was never willi~g to go to
                  .counse'l inq with him, his dad 'encouraged him .to -reach out to
                  Mother in other ways such as g~ing to lunch or just talk on the
                  porch.          He ~o~s describe the lunch with his grandmother as a
                  ·pleasant event.         At the end of the lunch he told his grandmother
                  ~that if she Wanted ·tO have lunch agai nshe--CO-ulelsena-him-at·ext·:··· -:-··

   S3FU>
                  or call him and he give her his phone number.                  After that
 JUDICIAL
 OISTRICi·



•Rl!:NCE COUNTY
EN,                                                                                                 Circulated 09/23/2015 11:13 AM




                  neither his mother nor his grandmother ever invited him to go to
                  lunch again.
                           c  references a series o~ text messages on his cell
                  phone where he invites her 'to engage in counseling with him.                                      He
                  states that he she has never responded .to any counseling
                   requests nor showed up at any offered time for counseling.   when
                  she does respond she just states· '\r love you very much, c_."
                           c           stated that he does not think he is safe .at his
                                        ..
                  mother's hous~ and he does feel safe at his father's house and
                  his father does love htm.                   He   does not think that.fri s mother
                  loves him, she does not want him anymore, she just wants to hurt
                  ."his father        like she has said repeatedly. ·                He    says that he feels
                  this way because she has hurt him before, physically attacking
                  -.him.       He referenced the event of his grandfather who "slapped my
                  head off the ground, the ~ime that she attacked me for- the
                  phone, the time she almost got me killed trying to drag behind
                  me behthd the car on January                 ·r, 2014,       I   don't . feel safe there
                  because        I   don't think    I   am safe there."             shortly after the
                  custody trial in 2013, she walked .up behind·him while he was
                  sitting on·the couch watching tv and said "I'm going to get you,
                  I'm going to kill you."                Earlier that day he had been talking to
                                                                           .                 .
                  his dad on the phone and that made her angry.                             ·~          stared
                  that if he were required               to    go back with his mother and the

  ····--·-·-·-·   --·-------- .....
                   po1 ice station.
                                    -__
                   Fireside house was unavailable to him, he would run to the
                                      ~·•••• ·--·
                                             He
                                                  -·--··-··· ,,, .. HO oH_N:
                                                  wou'ld not stay. witn
                                                                             ..._
                                                                                   ner..    ··         ·--·--·: . -:--. ·-- · -- .
   lJ3RD
                                       conceded that he told his father that he wanted to
 JUDICIAi.
 DISTRICT          "cut" his mother.              He concedes that he actually did want to do

'RENCl'l COUNTY
tNNSYLVANIA
                                                                    55
                                                                         Circulated 09/23/2015 11:13 AM




                 that with a knife.      He testified that he wanted to hurt her so
                 that she would not hurt him anymore.        He still feels that way,
                 although he wouldn't do it~       Father told him· not to do that.
                 co: 121    has told his father that his mother wants to kill him and
                 his father does believe his mother wants to kill him.             Cllllf
                 believes that his father is afraid of his mother.          He is afraid
                 of his mother so ·he .can understand ~hy Father would also be.
                 afraid of his mother.      she has threatened to kill him also.             she
                 has·sa,a    ~ in· front of him like yelling at him and saying "why
                 don't you die?, I'm going to kill you with the voodoo doll,
                 referencing Mother's habit of takiog the doll, stabbing it,
                 s·cre~ming at it,    yelling at it~ cursi.ng at it and banging it in
                 the drawer.     .He· saw her do this ·the voodoo doll multiple times . .-
                 she would stab it with kitchen knives.         c      also stated that
                 if his mother had come to Fireside to get him, he would not have
                 left with her.  He was at his mother's house as recently as two
                                                                .              .
                 weeks before his testimony and she was not there, but if she had
                 been there he would not have stayed.        A month or two ago he was
                 at her door and when she answered the door he told her he was
                 not staying · and that if she had been out on her porch waiting
          for him·he would not have stayed although he would have talked
          to her. If he would have talked to her, he would have talk~d-to
          her probably about coming to counseling. When asked to name one
          good thing_ about hi s mother, c & P s'tated , "She buys me stuff."
     ---·-·--·--
          However, C      . states that the flyi ng 1 ess-6nsWe1'1:j·u-st--an:-··..:._-.-·            ··-·· ·

  53RD
                 attempt to bribe him.       His grades went down with the more time
JUDICIAL
DISTRICT         that he spent with Mother that any good grades he got was

lf:NC!t COUNTY
~NSYL.VANIA
                                                      56
                                                                              Circulated 09/23/2015 11:13 AM




                because of his dad; that mom wasn't doing anything that was good
                .for him, helpful in any way, it was all his· dad; and the only
                good thing was that sne was trying bribe him for custody.                     His
                grandmother was not as much interested in bri~ing him but he
                feels that his grandmother is abused by his grandfather and his
                mother.     They talk about.how        stupid she is and they make fun of
                her at the dinner table.            He feels that his grandm~ther is stuck
                in an abusive situation just like he was.             He dog Rex just got
                meaner as he g~t older ..          He also stated that his mother talked
                about being related somehow to Judge Piccione·and that she owns
                Judge Piccione.       c        again recalled ·the incident at the


                a "wor th 1 ess piece of shit" •
                officers heard h1m say that.
                                                       c-
                ·police station .in 2013 when his grandfather told him.that
                                                               be 1 i eves the po 1 ice
                                                        However, cg    5 then stated that
                                                                                             he·was



                they would have heard. him but they walked out of the room and
                left hitn in the room alone with his grandfather.
                his father abou~ what his grandfath~r had said.
                                                                                c-         told


                        ouri hg examination by Mother's counsel ,        c••       was shown
                the voodoo doll.          Ctlllf   acknowledged Exhi~it HT-7 as being th~
                voodoo doll.       when asked to identify the stab marks and all th~
                damage that was donei c ..... 's. response was_ that this could be a
                new one.       c B I cou 1 d not identify any damage to the voodoo
                doll.     Ais only explanation was that this could be a new one.
                 cU             was then shown a pack of keys and i den ti fi ed ; t as being
                -··· . ---,.---                       .
·· · ·           the keychai n with 'ht s picture· on·-; t. ·-:--The keycfia11fwfttrh·ts-.--.                  - ..

  53RD
                 picture on it was what he was referring to when he said the
JUDICIAL
OISTRICi         picture.was     next to the voodoo doll.       The voodoo doll was

U!NCI! COUNTY
NNSYI.VAl'UA
                                                         57
                                                                                  Circulated 09/23/2015 11:13 AM




                      hanging on a cabinet knob and.the keychain with his picture on
                      it was hanging on the next cabinet knob.
                              The court attempted to examine. (11111' relative.to positive
                      experiences.that he may have had with his mother.             Ctlllllf
                      referenced the plane lessons, and a trip to North or south
                      Carolina where they wen~ to a museum and a speedway.               With
                      reference to the speedway, his mother drove a racecar.               However,
                      ca      F qualifies the experience by saying that when she was with
                      him it wasn't like she was with him 100% of the time.               It was
                      like 80% her buying him stuff and treating him ok and then she
                      would come up and be angry and attack him and bad things would
                      happen.        when the court redirected c..... to flying lessons, the
                      court ·asked c ...         if Mother encouraged htm to take the flying
                      less.ens, which was something that            c-   liked.   c...    's
                      response
                              .      was that he ~id not like the lesson part of flying.
                      She encouraged the flying lessons bu~ he really did not like the
                      lesson par~ of it.          He just wanted to fly the plane around and
                      he didn't study for the lessons like he was supposed to.                  He
                      acknowledged -that he started playing the trumpet when he was at
                      Neshannock and when asked if she encouraged him with the trumpet
                      lessons, he responded, "No."            He acknowledged that she did
                      attend the concerts at Neshannock but she did not encqurage him
                      to practice on his own.          In fact, she discouraged him from

                  .
                      practicing.
                       -·-·-··-- .. ....
                                 ,
                                           He stated that when he ----
                                                          ,
                                                                   would get the trumpet out,
                      ' she would say that she d+d not want him playing-the trump~ . .

   !S3RD
                      there, 'that she did not' want to hear that.          when asked· about
 JUOICfAt..
 DISTRICT             athletic activities, he stated Mother would come soccer games

rR&:NCI? COUNTY
HI NS YI.VANIA
                                                               58
                                                                                      Circulated 09/23/2015 11:13 AM




                     when he was in second or third grade, but she did not come to
                     basketball practices and they did not have actual games as it
                     was intermural basketball training.             when asked if there were
                     any other . things he could remember that he would consider in a
                     positiv~ way, he referenced going to the pool, but that his mom
                     really didn't want to do a lot of stuff with him.                 when asked if
                     he would h~ve friends over the house he indicated "sometimes"
                     but as his friends got older they said they ·couldn't come over
                     because their parents did not·want them around hi~ mother
                     because they said their- parents said that his mom was scary.
                            The maternal grandmother, Delores Dicola, was recalled and
                     ·testified that during lunch break she went to Mother's home and
                     ·retrieved the voodoo doll.         It was on the kitchen cabinet
                     doorknob.         In order to remove. i.t shehad to get a screw driver
                     .and ho'ld the screw and twist it off.           The voodoo doll has hung
                     on that doorknob since 2005.           she has never before heard
                     anything about it being stabbed or smashed or damaged in any
                     way.     she has never ·heard or described or heard anybody
                      reference the voodoo dqll or the outfit as being scrubs or being
                     ·representative of Father. .
                           Th4 maternal grandfather, John.Dicola,             Jr., also retook the
                     stand.     He recalled two times that he was at the Neshannock
                     Township Police station.          on one occasion he was at the
                     muni ci pa 1 complex and happened to see C•            p walking east on
                     shenanqo Road. · He wa 1 ked into the po 1 tce . . .stat,orrand-ca·l-1-ed-f-or·-· · -····-
    s,Ro              the pol fee ..     Mr. Dicola then walked over and asked Ctllllll what
 JUDICIAL
 DISTRICT



fl'l E:NCI? COUNTY
l!NN$Yl.VANIA
                                                              59
                                                                                    Circulated 09/23/2015 11:13 AM




                   he was doing.       c        said he was calling the police.             Mr.
                   Dicola then walked away from conner at that time.
                       1:•
                             The next time he saw    c        at the police station was when
                   he had run away and the police.had             retrieved him and brought him
                   to the police station.          Mr. oicola went to the police station
                   and told an officer that he would be next door at the fire
                   station· if he was needed.         A   police officer asked him to come
                   over and he did.        The police were attempting to talk to              CIIIII
                  . and have him to go back with his mother, but he refused.                      There
                  were two police officers in the police station.                  The police were
                   attempting to call Father but they had not made contact with
                   him.       The police had said to Cllllll"If you're not gping with
                   your mom, we can't get your father, so we'll have to take you to
                   a shelter."       Mr. Dicola left after that and when asked if he had
                   called      c ... a "worthless piece of shit" he said, "Absolutely
                   not" and has never said anything like that to him.                   The police
                   officers were present at the police station during the entire
                   time that he was with c4IIII.
                        H~Tllll!I retook the stand ·and explained that the voodoo
                   doll is a keychain that she has had for ten or eleven years,
                   along with other keychains.            The vo9doo doll keychajn has been
                   hanging on the doorknob in the kitchen until the day of her
                   tE:!sti many.    During the entire course of l i ti gati on she had never
                    heard before of any allegation that she took the voodoo doll
                  : down and stabbed ; t with a kitchen knife .or s-,ammea-rr·-in·-·a-·· " . .. _, · ·-::· . ,

   53RC
                   drawer.       The voodoo doll was on the same identical key chain
 JUDICIAi..
 DISTRICT          that's been hanging on her cabinet door for years.                   The first

~RENClt C'OUHTY
E:NNSYLVANIA
                                                             60
                                                                                               Circulated 09/23/2015 11:13 AM




                    time that she had ever heard that the keychain voodoo doll was
                    going to be i ntroduced into evidence was today at noon.                              she has
                    never stabbed it with a knife dr anything no~ has she ever
                                                                                 ....
                    slammed in in a cabinet drawer.                You can't even get if off of
                    the doorknob as she had unscrewed the knobs to put it on.                                 You
                    cannot get it off and on the doorknob easily.                            she has never
                    said anything about the voodoo.doll keychain in reference to
                    Kllllor Ctllll·                she has never referenced the fact that the
                    outfit on the voodoo doll resembles scrubs that a physician such
                    as Father would wear.               she ha~ neve~ told ·c.._., that he was
                    stupf d, has never ~ attacked him, has never said .that she wished
                    he were dead nor has she ever berated him or demeaned him dr
                                             .                                          l


                    criticized him or threatened him in any way.                            when CIIII was in
                    her home he would come home.from school and sit at the kitchen


                    c-
                    ·counter and do his homework.
                                s topped sleeping at her house.
                    relationship with Rex.
                                                                           c-
                                                               Rex would sleep on his bed until


                                                         c4lllllllnever complained about Rex
                                                                                            always had a good


                    snapping at him or snarling at him or attacking him or doing
                    anything like that.               Mother has never heard before that the
                                .        .
                    flying lessons were an attempt to bribe him or that she in any
                    way discouraged him from learnin.g to play the trumpet.                              While
                    ct11111was with her he never wanted to be in scouts and never
                    mentioned being in Scouts.
   ··-------·-·-··-·- pot be in- scouts.
                    A's··
                                           when          c-  Mother never told him that he could
                                                         was with her at Neshannock he had                       .
                            and never had a prob 1 em in s choo 1 . He had f ri ends;-ne· ·was-···--·-······ -·--···

   53RO
                    in ac~ivities.               In reference to the video tape that purportedly
 JUDICIAL
 DISTRICT           showed her answering the door· naked, she denied being naked and

iR£NC:E COUNTY
!l:NNSVt..V;,,NIA
                                                                 61
                                                                                                               Circulated 09/23/2015 11:13 AM




                       introduced as part of her case a nightgown brought into the
                       courtroom that was yellow, orange and white stripes and with
                       green stripes, sleeveless and with. thin straps which was what
                       she was.wearing on the
                               Mother has never told
                                                                 day
                                                                               c-
                                                                                in question.


                       would die and has never said anything derogatory about Father in
                                                                                             that she wi-shed his father


                       ctllll's presence.              Mother testified that in November of .2013
                       she asked Cllllllwhere he was staying because he was                                         supposed       to
                       be staying with her.                  cllll                stated that he was stayi~g at Miii
                       Ellll's house.            Mother said t~                     cllllt       that he had told her this
                       summer that he and his dad had moved all of his ~elongings out
                       of Ms.      sllll's house, so where are you sleeping? Ctlll
                       respond~d that          M. E-                           sleeps in her bed and         "I   sleep i~ my
                       dad's old bed."
                       :Sleep?" and        c-       Mother then said, "Wel1, where does your dad
                                                      said,
                       occurred the last time she saw c~other
                                                                         "In the same bed with me." · That
                                                                                                        than December 16,
                       2013.       ctllllrecorded                that conversation.                    Mother testified that
                       if she were in counseling with                               c~           she would want to
                       communicate to          clllll         that she loves him very much.                         she was not
                       aware that        ctlllll     says that he told his father a number of times
                       that he wanted to "cut you".                                Mother testified that the only
                       harm that she knew of was·what                               Father reported to or. Strayer,
                       which was that ctllllllllwanted to blow up the school and stab her .

                            . . ----¥·--·· · . -·-· · ·---- . -N .
                                                         OO-•O,OO_O_OO>ooO_.


                                                       CONSIDERATION OF            BEST
                                                                                    _


                                                                                              INTEREST FACTORS.·.--- ,.             ,,,,,   ··-···


   '53RO
                                rn a custody case the primary concern is the best interests
 JUDICIAL
 DISTRICY              of   the child ..       As    stated              in saiotz            v. Rinker, 902 A.2d 509, 512

(l'!l:!:NCI!: COUNTY
ltNNSYt..VANIA
                                                                                        62
                                                                                                                      Circulated 09/23/2015 11:13 AM




                         (Pa.super.           2006), "The best-interests                         standard,          decided on a
                         case by case basis, considers all factors that legitimately may
                         have an effect upon the child's physical, intellectual, moral
                         and spiritual well-being." Cf. Arnold v. Arnold, 847 A.2d 674,
                         677 (Pa~super. 2004).                      The court is required to consider the
                        bests interest factors that are set forth in 23 Pa.c.S.A.
                         §5328(a)(l-16).                 The court notes that these factors were
                        addressed in the proceedings before·Judge                                       Piccione which
                        culminated.in              the October 1. 2013 custody order.                                  Although this
                        proceeding constitutes competing petitions to modffy that
                        ~ustody'order, this Court must conduct an independent inquiry
                        :into the statutory fact~rs enumerated in §5328 and cannot simply
                        incorporate by reference the findings from the earlier decision.
                       -see M,E.V, v. F.P.w., 100 A.3d 670 (Pa.super. 2014).                                                   section
                       · 532&(a) spect f'lca'lIy provides as follows:
                                  (a). Factors.-            In ordering any form of custody, the court
                                  shall determine the best interests of the· child by
                                  considerin~ all relevant factors, giving weighted
                                  consideration to those factors which effect the safety of
                                  the child, including the following:
                                  ....
                                         (1) Which gart~ is more likely ~o encourage and
                                             permit frequent and continu1na contact between
                                                    the c6ild and other pa_ty?

                                 Mother       was     able to exercise ~ustody of                           cllll        from February
                        2013 unti 1 ·, ate November .of 2013, as c ...                                      began refusing to go
· · · · . · · · --
      .
    53RO
JUDICIAL
                      · --to--Mo-the·
                         . ,-:,·:· . .•. · ·. r-t,s--··heme---s
                                                 . .
                          20.13 was i ss~·ed. Father testified
                        must see his mother and comply with the court's order.
                                                                                               that he te 11 s       C-
                                                                ho r.tl-Y---af.ter. . -.th.e.-.cus:to.dy_o_r:.de.c_Qf. __ .Q5;;_tobe.r _ l r... -
                                                                                                                                 that he
                                                                                                                                  However,
                                                                                                                                                    __ .
                                                                                                                                                           ...



DISTRICi
                        the court finds that Father's attempts to enforce compliance are
~ENCi!'. COUNTY
NNSYl.V     ... NIA
                                                                                    63
                                                                                                        Circulated 09/23/2015 11:13 AM




                        rudimentary and not sincere, and that in fact Father has
                        alienated       Cllllt      against Mother in order to avoid the results
                        set for~h in the October 1, 2013 custody order.                                 The reasoning,.
                       behind the court's conclusion is set forth in more detail in the
                       discussion section of this Opinion.
                               There is no evidence that Mother has interfered with the


                       [nter fer-ed with          c-'
                       custody time of Father, and to the extent that she has
                                                             s efforts to         t

                       in custody of. Mother, it has. only been to address excessive
                                                                                      e lephone his father while


                       telephone communica~ion between                      clllll      and Father as to
                       interfere with Mother's custody time with c~.


                                (2)




                               c-          and Father contend that Mother and the maternal
                       grandfather are physically abusive                        to clllll,         The    court finds
                       that· the evidence supporting this claim is not credible.                                      cllll
                       testified that he is afraid of Mother and afraid that she and


                                  The co:u rt finds that             c-
                       the m~ternal grandfather will hurt him and have done so in the
                       past.                                                    is making such statements in
                       an. effor.t to control th~ outcome of this case as he is aligned
                       with Father and alienated from M9ther, as will be explained
                                  .
                             further infra .
                   . _ . . _. :·:··_ ........ __ The cour-t concl u-des . °ihat'·"·tfier·e-· is no credf61 e evicl'erfte""l:hat

   !53RO
                       either party is physically abusive or verbally abusive towards
JUDICIAL
OISTRICT              c4IIIIII.       However, to the extent that Father's· efforts to

f&:NC:E   COUNTY
NNSYL.VANIA
                                                                          64
                                                                                    Circulated 09/23/2015 11:13 AM




                    ali'enate    cl   3   from Mother may be considered abusive, the court
                    is concerned that c             has been psychologically harmed because
                    of the pattern of alienation.
                          The court sp~~ifically 1inds that the testimony of Mother
                    and maternal grandfather relative to the incident of November
                    25, 2012 is credible, and no abuse occurred.                The court here
                    finds, as previous courts have found, that on November 25, 2012,
                    cl    Jihad an extensive telephone conversation with Father while
                    in custody of Mother at Mother's residence.                 After that
                    conversation ended,       ctlllll   acted in a manner whereby he was out
                    of control.       Mother attempted to calm         clllll   down, but   .ctlllll,
                    -without any re~son to do so, began to scream for help stating
                    -~hat Mother was going to hurt him.              The maternal grandfather
                    .arrived to render assistance.             Upon arrival, the maternal
                    grandfather found c~barricaded inside his bedroom.
                    Maternal grandfather was required to push the door open to
                    enter.      ·c~       threw himself   ?n     the floor and contiriued'to
                    engage in a tantrum.         Maternal grandfather and Mother restrained
                    Ctlllllby holding his ar.ms and legs until he calmed down.
                    Afterwards ct1111111was fine, had something to eat afterwards, and
                    the next day interacted with the maternal grandfather as though
                    nothing.had occyrred, spending time with him.




                          Both Mother and Father          have    appropriateiy cared for Cllllf
   53RD
JUDICIAL
                    while exercising physical custody relative to preparing of
DISiRICT
                    meals, gettjng conner to school, seeing to his hygiene and dress
'111ENCII: COUNTY
,NNSYI.VANIA
                                                               65
                                                                                                  Circulated 09/23/2015 11:13 AM




                          and otherwise each providing and being able to provide suitable
                          parental care of         c~.         Aside from the issue of            c11119's
                          alienation from and expressed fear of ~other, that is without
                          foundation, Mother and Father are each able to render
                          appropriate parental care.


                                  (4)

                                  Because of the protracted 1 i ti gati ~n between the part_i es,
                          clllllll lacks stability and continuity-in all aspects of his
                          life.         He previously attended school in Neshannock Township.
                          Howeve'r, commenci ng with. the 2014-15 schoo l year, rarher , who
                          did not have primary physical cus~ody nor any legal. custody
                          pµrsuant to the court 9r.der, enrolled_               cllllf     in the Hempfield
                          school District in westm~reland county.                   This enrollment is
                          ·-directly in contravention. of the October 1, 2013, court order
                          and wa~ done without court approval.                  Thus, ct1111is faced with
                          having to be returned to the Neshannock school District if the
                          custody order does not change.                clearly his family life is
                          undermined in that the result of the extensive litigation is
                          that he has not had contact with his mother and mother'·s family
                          since oecember, 2013.  c1111111t's sense of stability is further
                          disrupted by the fact that Mother and Father have a complete
                          inability to communi~ate with each oth~r in a civil manner.
                    .              .
   .......... . . . . -   -Although-E----i··S·· . de:i.ng we.1-L.-i.n hf.s, cu.r..r. ent
                                                                                    v      e.o.r.Qllm~D.:t;   i..!t ..~_l!_~ - .
                                                      \          .
                          Hempfield school District, Ctlll is a~ intelligent young man
   53RC
 JUDICIAL                 and will do well in any educational environment. The
 DISTRICT
                          instability results ·from the manner of interaction between his
1RENCE COUNTY
ENNSYLVII.NIA
                                                                       66
                                                                                                     Circulated 09/23/2015 11:13 AM




                   parents.    The court further finds that the pattern of conduct
                   whereby Father drives c                 I    from Greensburg, Westmoreland
                   county to Neshannock Township, Lawrence county each week so that
                   conner may exit his father's car, knock on Mother's door and
                   tell her he is not staying, and then proceed to the residence of
                   Father's _si gni fi cant other, videotaping                     the entire          proceeding,
                   even beginning the videotaping in Father's car without objection
                   from Father, i.s not indicative of stability in his family' life.


                                   (5) The availa_bility                  of extended family.·
                          The maternal grandparents live near the residence of Mother
                  - and have the desire and the ability to assist Mother in caring
                   for ct11111and are available on a daily basis.
                   grandparents express great love for
                   c ..     s alienation
                                                                            C-                   The maternal
                                                                                         and are devastated by
                                                 from Mother and from maternal Q.randfather.
                   c ..     does express a fondness for maternal grandmother and did
                   invite her to have lunch with him, which was successfully
                   accomplished.        It is noteworthy, however, that in expressing his
                   fondness for maternal grandmother,                      cllllll also         expresses,
                   without foundation,. that she is abused. ·Father does not have
                   extended family that lives in proximity to nis residence.


                                     (6)    The    child's sibling relationships.
                   .      This factor is not. applicable as                     ctlllllf is      an only child,
                  -~nd nei the r   p~~-;·~·t· · h~;·· · ·;·~-y-·-_;the_r ch i l d ren-:··-·-·-· ,-          _, __ .: ·--    -·--
   SlRD
 JUDICIAi.
 OISTRIC1"




'iRENClt COUNTY
 ENNSYI..VANIA
                                                                     67
                                                                                                Circulated 09/23/2015 11:13 AM




                     (7)                                  referen e of         t e child        bas d on the
                                                         maturity an          Judgment.
                         c          is fourteen.ye!rs of age, clearly possessing a high
                 degree of intelligence, and displays a high level of maturity
                 for his age.          c      S does not only demons tr-ate preference to
                 live with his father, he di~plays a total disdain for Mother.
                 He states that he is fe.arful that his mother and/or maternal
                 grandfather will physically harm him.                         He testified that his
                 mother.would threaten him, dig her fingernails into his arm,
                 yell at him and otherwise physically abu~e him.                               Cllllf 'himself
                 .has stated that he wanted to kill his mother and blow up his
                 school.       ctlllllstates that Moth~r and maternal grandfather
                 attacked him on November 25, 2012 and then on ·January 1, 2014,
                 Mother attempted to harm him in the incident when                               clllll exited
                 'the·car driven by maternal grandmother with Mother seated in the
                 back seat with cllllJ.
                      The court specifically finds that cllll's perception of
                 the· events of November 25, 2012 and January 1, 2014 are
                 completely unfounded and that there is absolutely no basis for
                 cllll to        believe that his mother will harm him in any way.
                         In.answering each question put to him by counsel. in the
                 court,      ctlllllll answered       each question in such a way ·as to place
                 Mother in the worst light possible.  Cllllltould ~ot identify a
                 single positive memory of any event involving his mother. when
                 -~~ked-·-abo·ut~·-·fly-i-ng---le-s-sons. :that--be __to~ok.....u_p__!,J_r:tti l 2011.J
                 downplayed Mother's support of the lessons.                             when he described
                                                                                                          f- - - .
  53RO
JUDICIAL.
                 their va~ation taken to south Carolina, he indicated his mother
DISTRICT
                 paid little attention to him.
rRENCE COUN,-Y
;;NNSYI.VANIA
                                                                   68
                                                                                                          Circulated 09/23/2015 11:13 AM




                                                  Although   clJllllllllt states   that he is fearful of his mother, a
                                             video introduced into evidence by Father shows the contrary.
                                             Father depicts c .... on the telephone with his father and
                                             Mother telling him to get off the phone because of the length of
                                             time that he has been on the phone.            It   is clear in the video
                                             and the ·statements made by him and in the manner of expression
                                             that cg 2 is clearly goading his mother.                He is videotaping
                                             her being upset with him being on the phone and the court finds
                                             that this was in effort by clll!llll*to get Mother to do something
                                             physical that could be used against her in court.              His efforts
                                             were unsuccessful.       Mother's reaction to his obstinance was
                                             .understandable under the circumstances.            one cannot ·view this
                                             videotape and conclude that Cllllllllhas any fear whatsoever of
                                             his mother.
                                                  ~estified              that his mother would take a voodoo doll
                                             hanging above the kitch~n sink, and ~tab the voodoo doll with a
                                             knife and smash in the drawer as though she were displaying such
                                             aggression against Father.            The voodoo doll was stated by him to
                                             appear to be wearing scrubs and his father is a physician, would
                                             therefore represent Father.            when shown the voodoo doll on cross
                                             ·examination, ctlllllcould not exp~ain why the voodoo doll was in
                                             excellent condition, other than showing age, containe9 no
                                             evidence of any damage to it and.clearly no knife marks.                   His
                                             pnly explanation was that perhaps the doll had been substituted .
                                                              ~;t~-~·~·;, g_r.an.dmother.
   . ,_u,._, • ,, • ., ••__ ,.,,._,._,   •


                                             Testimony from                      was .. that the dol'T""at'·····a-- ·

   53P!D
                                             recess was removed from its place above the kitchen sink by
 JUCICIAJ..
 OISTRICT



i'PlltNCII: COUNTY
ENNSYl.VANIA
                                                                                      69
                                                                                        Circulated 09/23/2015 11:13 AM




                      having to unscrew the handle on the cabinet door at it had never
                      been removed prior to having been put there originally.
                            c          II testified that on one occasion his mother answered
                      .the door. totally naked.          Mother testified that the occasion ·
                      c           is referring to was an occasi'on where she answered the
                      door in a nightgown and the nightgown was shown to the court,
                      with the court 9bserving that there was nothing improper about
                      it.    Early in the trial, Father claimed to have a video of this
                      occurrence.          counsel for Mother demanded the video.            It has      been·
                      produced and entered·into evidence, and it does not show Mother
                      without:any clothes.           All that the video shows is Mother's arm
                      ·and does not support         c.... 's testimony.
                            In testifying as to living with Father, Ctllldescribes
                      everything in a positive manner.               He enjoys living with his
                      father, enjoys the school he presently attends, describes the
                      school that he presently attends ~s being a much better school
                      than the school         in   Neshannock Township, describes Father as good
                                  ~                                                             .
                      at helping him with homework where Mother was not, gets along
                      well with Father's significant other and enjoys the time that he
                      spends with Father.
                             In       view of the foregoing, the court finds that ·Ctllllr's
                      preference is not well-reasoned; that there is no basis for his
                      disdain ·towards his mother and that his testimony relative to
                       the conduct of Mother·and his fear of her is not credible. ·
                      ·~-'·s · ·atti tud~ ·t~~ards his mother ·;:s ·-the _. . u'nfortunatEf'"N~-strlt . -         · -. ·

    !13RO
                      of the fact that the parties have been in constant litigation
 JUDICIAL
 DISTRICT



 IU::l'ICI!: COUNTY
,l'INSYLVANIA
                                                                70
                                                                                                                               Circulated 09/23/2015 11:13 AM




                                                      over him during most of his life and that Father has succeeded
                                                      in alienating him against Mother.
                                                              Mother's position is that Father has clearly turned~
                                                      against her.              The court finds that there is merit to Mother's
                                                      contention.
                                                              c            's total refusal to be with Mother did not come about
                                                      untri 1 _shortly after· the october- 1, 2013 custody order that gave·
                                                      primary custody to Mother.               Until then~ c~              did spend an
                                                      equal amount of time with Father and Mother, changing custody on
                                                      a weekly basis, and had done so since at least February, 2012.
                                                      Therefore, it appears that c                       's behavior was simply a way of
                                                      ·-avoidi.ng compliance with the October 1, 2013 court order and
                                                      that c                   is behaving the way that Father wants him to jn
                                                      order .to retain physical custody.
                                                              Father and c.....-both state that Father tells                      c..., that
                                                      he must comply with the court order and he must go to Mother and
                                                      that each week at each appointed time of custody excha~ge Father
                                                      drops       cu            off at Mother's house but c              simply won't go.
                                                      Cl£         will either knock on the door and tell his mother he is
                                                      not staying or will simply walk through the yard and end up at
                                                      the Fireside residence of Father's significant other.                            Father
                                                      wi 11 pi ck      c   I      $ up at Fireside, email Mother as to where                c••
                                                      is and then return·with c                     to Greensburg.         However, the
                                                                  ..
                                                        ~ourt fi.nds that Father is only paying lip service to the
                                                      · ~-~-~~~~j"~.= order- know·i·~·g··· ·fu1·,·· we"fi·· · that . . c. . is not going·· to· srav:':
""''''   '''•"•-•~••••••••       • O•   ,,   .. ,.,




          .     ·.,          '




         531tO
                                                      and that Father does not expect him to stay.                       There is no
 JUOlCIAL
 DISTRICT                                             evidence whatsoever of Father doing anything to require

RE:NCE COUNTY
,NNSVLV"NtA
                                                                                                    71
                                                                                    Circulated 09/23/2015 11:13 AM




                  to stay.      Father drops     c"IIII   off in the driveway of Mother's
                  house but does not· get out himself to.take C ..... to the door.
                  These exchanges are ~enerally videotaped.by c&illlll an~ there is
                  no indication in any videotape of any effort by Father to make
                  cs :ar stay.       In fact, the video tape introduced into evidence
                  by Father shows- c         •   commencing the videotaping as the car +n
                  which he is riding with Father is pulling into the driveway.
                  Father can obvious·ly see that c-                    is vtdeotaptnq and thereis
                  no effort to discourage or forbid him from such conduct.                       The
                  court finds that ·thi"s is evidence             of   the Fat~er encouraging and
                  condoning clllllll's behavior.          Each time an incident occurred
                  that involved any type of physical contact, Father would
                  immediately file a PFA on behalf of conner when in reality the
                  occurrences became physical only because of the need to-restrain
                  clllllto keep him from hurting himself.
                       ·   Each trime conner would refuse to stay at his mother's he
                  would run over to the Fireside residence.                  Entry into the
                  Fireside residence was gained with a code which Cllllt knew.                          No
                  effort has ever been made to change t~e code to prevent                     c~
                  from entering that residence.             No effort has been made to forbid
                  ctllllfrom entering· that residence~                 The Fireside residence has
                  been made available to conner by Father and Father's s·ignificant
                  other as a place of refuge to avoid having to stay with Mother.
                  it   is c~ear·to the court that if ctlllllwere to be left in the
    .· .. -·-     · phys+ca] .. custody of Father,-- there, is no reasonab.1e."-Ti'ke11ho'od_.......~··:·
                  that ct111could          ever have any type of meaningful relationship
   53RD
 JUDICIAL
 DISTRICT         with Mother as that would.be contrary to Father's wishes and

~Rll:NCE COUNTY
11:NNSVI.VANIA
                                                             72
                                                                                    Circulated 09/23/2015 11:13 AM




                     expectations and that under current circumstances, c111111will
                     do whatever he has to do to meet those wishes and expectations.
                           In   July    of 2014, Judge Thomas M. Piccione ordered an
                     updated custody evaluation be prepared by Bruce chambers, Ph.D.
                     Dr. chambers conduc~ed the evaluation, prepared a report and
                     testified at the trial in this case.               or. Chambers recommended
                     that Father be granted full legal and physical custody of
                     c•    s. Dr. chambers concluded that there was no evidence to
                     suggest active alienation on the part of one parent or· the
                     other.     Dr. chambers opi~ed that Cl             T's preference to reside
                     with his father and to avoid custody with his mother is due to
                     personality issues in Mother whereby she has manifested her
                     anger toward       Cfll///l· in   a variety of ways.    or. chambers stated
                     that Mother appears to have issues with anger management
                     referencing       Cllllt's    statements about her yelling and screaming.
                     or. chambers believed that            Cllllf was   credible in his interviews
                     with him and. in his prior interviews with or .. Darnell.                or.
                     chambers concluded that in Mother's household and with the
                     interaction of Mother's parents, there is a lot of animation and
                     yetling in day-to-day communications.               Chambers also accepts as
                                                                '
                     credible    c          s statements that his grandfather could go to
                     jail if he talked about what happened; that .no one would believe
                     c     f and that he would be sent to a mental hospital.                  chambers
                     'a'l so noted in his interview wi~h CQI            r that c       commented
                     •'that' indst nights when they had dinner- t'ogethe'r ··w~'t'fi" ::fr;e·-                       .

     53RD
                     grandparents they were nasty, mean, and rude to each other.                      or.
 JUDICIAL
 DISTRICT            chambers gives Cb            I credence in these statements noting that

IR ENC&:    COUNTY
l!NNSYI..VANIA
                                                               73
                                                                                                Circulated 09/23/2015 11:13 AM




                   this type of activity would be stressful to CIIIII'·                               Repeatedly,
                   throughout his report and his testimony, chambers indicates that
                   cs   a is credible and what he states about Mother and her
                   explosiveness, display of anger, and Mother's behavioral issues
                   .that have caused   c       to fear his mother.
                        or. -Chambers also notes that in concluding that there is
                   not parental alienation being engaged in by Father, in true
                   cases of·parental alienation the·resulting·behavior                               and attitude
                   toward the alienated pa~ent tends to be much more polarized,
                   with children being unable to talk about little positive if
                   anything about the alienated parent.             Dr. chambers noted that
                   ·this was not the case in his evaluation, chambers noting that
                   Cl   :0 did describe some positive moments he had with his mother
                   in the past.
                        or. chambers conceded in his testimony that his conclusions
                   are based upon the fact that he finds            c••         to be credible and
                   that he has been consistent in his statements when his present
                   statements are compared with statements he has made in prior
                   evaluations.    He also notes that Mother. was pessimistic tha~ any
                   positive outcome could come from the evaluation, that she was
                   ·less than fu'l'ly cooperative, with or. chambers noting that
                   Mother's contempt for the process was evidenced in her·
                   incomplete pre-evaluation questionnaires .. chambers noted that
                   ~he was sparse in her information in those questionnaires in
                   regard rovher-se l f , ~$5-Ues With   Fatfi'er;·· ·and·· c   : . · -· ·-- . ~·-           - . ·-··- · · ·---·   -.
                        The court here concludes that Dr. chambers' conclusions are
   531'!0
JUDICIAL
DISTRICT           not supported by the record for two distinct reasons.                                 First of

Rl!'.NC:E COUNTY
:NNSYLVANIA
                                                         74
                                                                                                  Circulated 09/23/2015 11:13 AM




                    all, the court does not find CCIIIIIIIF• to be credible in his
                   statements relative to Mother's conduct.                           The Court has had the
                    benefit of a tri'al           whereby c••'              s statements relative to
                   Mother's conduct has been subject to the test of cross-
                    examination and rebuttal               by other evidence.·             In   th1s record,
                    there is no indication of Mother being explosive or expressing.
                    anger towards         c             At best ·all that one can say is that she
                    is· understandably· frustrated by a process whe'reby she has had by
                    court order primary custody since October 1, 2013 ye~ has not
                    had c            since December, 2013.                 The court has had the
                   opportunity to view the demeanor of Mother as well as the
                   ·maternal grandparents and they all appear to be individuals who·
                    exercise good common sense, love                    c          very much, are dealing
                   with a difficult emotional situation as best as anyone could in
                    these·circumstances            --and are truly heartbroken over the course
                    this case has taken.              -As above indicated, any claim that                     c:•••
                    fears his mother is clearly negated by the very videos that were
                    introduced by Father where cg                    S can be seen being aggressive
                    in his desire to anger his mother and in his calculating conduct
                    in videotaping every possible exchange he can, with the purpose
                    of having evidence in court to use against his mother, by his
                   -own admission.            unfortunately, or. chambers accepted a view of
                    Mother from his limited ability to analyze the evidence, which
                    ·js directly contrary to-the evidence that the court was able to
   . · -·····-     ···~-~~·,· ~~~-~·· · i··~·· ··;·· ·t·~·i-~1··:--;etti ~g. - Th.e court -·finds ·that the _ : _ . · ·· ·· ·-··

   53RD
                    underlying factual bases for Dr. Chambers' opinion have been
 JUDICIAi.
 DISTRICT           disproven or are unsupported by the record.

'Rl':NClt COUNTY
i:NNSYI..VANIA
                                                                      75
                                                                                           Circulated 09/23/2015 11:13 AM




                                 secondly, or. chambers in concluding that there was no
                          .indication of parental alienation by Father, bases his
                           conclusion, at least in part, by his determination that c111111t
                           did have positive memories of times with his mother and in true
                           parental alienation cases, the situation is much more polarized
                          with the alienated child having little or no positive statements
                           to make.a~out      the parent being alienated.          Here, when one views
                           c    lf's testimony, c         :S has nothing positive to say about his
                           mother and the court cannot conceive of how c                     's attitude
                           towards· his mother could be any more polarized.                He displays
                           nothing but disdain for her. He entered every question in a
                         · manner calculated to place Mother in the worst light possible.
                          when the. court questioned cg               9 about positive memories with
                           Mother,·c..1111•would put a·negative             spin on any .Possible memory
                          that could be considered to be a positive.
                                 on cross examination,. or. chamber's conceded that                if the
                           .events that       c••
                                              described never happened then the basis for
                           his opinion would be incorrect. The Court concludes t~at such
                           is the situation in that cg     has consistently attributed to
                           Mother and the maternal grandparents conduct that has in fact
                           not occurred and that a finding of parental alienation is
                           supported by Dr. chambers own observation that in true parenta'l
                           alienation cases the effected child has little or nothing
                           positive to say about the alienated parent and the child's
 . -- - .. )
   . . .
               ··-""""   --·- _  -    __ """'"---·······--·--- ..--·----·---··-··· --· .. ---·--
                                     _,   ,                       ,                              .
                           perception of the a 1 i enated parent . is po 1 arfzea:-------·----·-~-·-· ·          _,_ ·
                                 A psychological evaluation was done of c                  9 at the
  53RD
JUDICIAL.
OISTRICT                    request of the court by Martin Myer, Ph.D., psychologist.                       In

ll!NCf? COUNTY
~N$YLVANIA
                                                                       76
                                                                             Circulated 09/23/2015 11:13 AM




                his conclusion, or. Myer notes that the evaluation focused
                solely on the mental status of cg               g and not the psychological
                or emotional status         of   the parents.    or. Myer concluded that the
                current findings do not suggest significant psychological damage
                to c    t W;    that he is.fairly       resilient and even flourishing in
                the current situation.            However, or. Myer notes that Mother has
                not had a chance·to parent largely through the willful behavior
                of c             or. Myer also recommends that counseling occur
                between cg;           and his mother.      or. Myer even comments.that both
                Mother and Father should seek their.own             counseling.    or. Myer
                does not address the.issue of.parental alienation other than to
                ;i"ndicate that he does not rule it out.
                       It is also noteworthy that Dr. chambers referr.ed to tQe
                report of      Dr.   Darnell as support for or. chambers.' own
                .con cl usi ons , .i ndi cati ng that Dr. Darne 11 's concl usi ans
                paralleled his own.          However,.Judge     Piccione noted in his
                opinion ·of August 1, 2013, that when Dr. Darnell, in his
                testimony, was presented with hypothetical questions regarding
                behaviors displayed by Clit              over the course of the past year,
                or. · oarne 11 testified         that those behaviors we re consistent with
                behaviors exhibited by a child suff~ring from parental
                ·alienation.         see Trial court opinion, October 1, 2013, page 24,
                25.
                                                                                    a
                                                                                           .. -   --          .



 53RO
'UDICIAL
                       Both·parents       love CB!.7     and wish to see   c1111   flourish in
)!STRICT
                every aspect of his life.             Unfortunately, . they have a total
1!:NCE COUNTY
NS VI.VANIA
                                                           77
                                                                                                              Circulated 09/23/2015 11:13 AM




                    inability to co-parent and have exposed                                  Cllllllf to over a decade
                    of litigati"on that has clearly                         affected him emotionally.
                             c        R's negative and i rrati ona 1 attitude toward his mother
                    demonstrates that his emotional needs are not being met by
                    Father.         contrary to court order, c111111thas remaine~ in ·the
                    actual physical custody of Father without legal basis, and this
                    has a11owed the situati"on to get worse in regard to                                          c         's
                    feelings toward Mother.                       Cg       I's        testimony and that of his
                    Father par~llel each other, both being quick to lay blame·on
                    Mother who has been put tn an almost impossible situation,
                    including.her             being criticized for not following Fath~r's lead
                    ·on various issues regarding c                                    when Father is clearly acting
                    in corrtr'aventrl on of the cus.tody order.
                             The court further notes that the di scussi.on contained
                    relative to factor· (8) applies also to relative to the
                    discussion relative to the within factor.




                             Both parents have the ability to meet the daily physical,
                    developmental, educational ~nd any special needs of                                            c     :r.
                    Both maintain more than ad~quate households, have the ability to
                    clothe and feed CUJ                    g   and support him in his educational
                    . .p-ro·gre:s-s-···and···-suppor't-·· h"
                                                          · ·1·m· · 1·n' ····extr.acu.r.r.-1.cu
                                                                                             . 1 ar._.act:1.v..1..
                                                                                                             . .t.1.es
                                                                                                                    .                     ·-···.
                    However, Ct1£••:, s emotional needs are not being met by Father
    !!3RO
 JUDICIAL
                    while in his custody as allowing to remain in his custody has
 DISTRICT
                    escalated Clllllf's negative perception of his mother.
IIRl!:NCIC COUNTY
 ll'.NNSYI..VANIA
                                                                                 78
                                                                                         Circulated 09/23/2015 11:13 AM




                                (11) Ihe proximi·tx of the residences of the parties.
                            During the time that Mother and Father exercised shared
                   physical custody on a week~to-week basis, the parties lived in
                   the same neighborhood.            However, Father has relocated to
                   Greensburg, Westmoreland county, which                  ts   approximately an hour
                   and a half drive between the residences of Mother and Father.
                   This distance requires a determination that one party must have
                   primary physical custody, at least during the school year.


                     (12) Each        art's availabi i                                               abilit
                                    to make appropriate
                            There is no indication in this case that childcare is an
                   issue.         c••    is fourteen years of age and attends school
                   regularly, both parents are.employed,                 Father as a professor at
                  .'LECOM       located in Greensburg, Pennsylvania and Mother being
                  ·employed in the medical field.               The parties had enjoyed shared
                   physical custody with .childcare never having been an issue.
                   Mother has the availability of her parents to assist her in·
                   attending to c••111111• if necessary and Father has his significant
                   oth~r, Ms.       $I I ?, to assist him.

                                 (13) The level of conflict between the parties and
                                        the willingness ana abi1fty of the parties
                                            to cooperate with one another.
                            A   party's effort to protect the child from abuse by another
 ··· ·            -party··ts .. not -~v-i-denGe o:f unwi.lli.ngness or . ..i..n.ab.i.l.tt.Y ~9 f.'?9.P.~t.~t~             ·
                  with that party.
  53RD
JUDICIAL                    Mother and Father are unable to cooperate with one ·another.
DISTRICT
                  The level of conflict is apparent from a history of constant
11!:NCi: COUNTY
'iN5YLVANIA
                                                                79
                                                                                       Circulated 09/23/2015 11:13 AM




                     litigati~n between the parties that exceeds ten years.                       Mother
                     and Father are unable to communicate with each other and what
                     communication that has existed has occurred through emails or
                     text messages.         It is necessary for one parent to be awarded
                     sole legal custody because of the inability'.to                 agree on     any

                     major decision to be made on C11111t's behalf.·

                        (14) The histor¥ of drug abuse or alcohol abuse of a party or
                             ·         member          or
                                                  a part¥'S household.
                            N~ither party has any history of drug or alcohol abuse.

                            (15)    The mental and oh¥sical conditions of the parties


                     of caring for
                    · . hea] th disorder.
                                         c.....
                            Mother and Father are both health.y and physically capable
                                                     Neither party suffers         from any mental




                                                            DISCUSSION
                            The parties hereto are each seeking modification of the
                     existing custody order o'f October 1, 2013.                 Modification of an
                     existing cust~dy order is addressed in 23 Pa.c.s.A. §5338(a)
                     which provides that a. court may _modify a custody order to serve
                     the best interests of the child.                 The comment thereto provides
                    .that this subsection codifies the standard used in Karis v.
                     Karis, 518 Pa. 601, 544'A.2d 1328 (1988) where the supreme court
                     .he'td=that+a reques·t-·-to--modi·fY····a· ··GU.stody   orden naqui.res .the c.ou.c!;              ~ .
                     to enquire into the best interests of the child regardless of
   53RO
JUOICIAI.
                     whether a "substantial" change of circumstances has be~n shown.
OISYRICT
                     Karis, 518 Pa. at 607-8.
F\'ENC:£ COUNTY
 NNSVLV .... NIA'
                                                                 80
                                                                                                                 Circulated 09/23/2015 11:13 AM




                                                                  Additionally, Mother is requesting special relief so that
                                          her award of primary physical custody may be materialized.                               A
                                          tequest for ~pecial relief is iddressed in 23 Pa.c.s.A. §5323(b)
                                          provides that the court may issue an interim award of custody to
                                          a party who has standing in .the manner. prescribed by the
                                          Pennsylvania Rules of Civil Procedure governing special relief
                                          in ·custody matters.
                                                Although extensive proceedings have been held on the
                                          competing requests for modi.ficatiori, and for special                         relief and
                                          finding~ of contempt, essentially nothing has changed subsequent
                                         to the proceedings that resulted in the October 1, 2013 custody
                                 · .:·order except that                        c       adamantly refuses to be with his
                                          mother.                     cqjgzp's recalcitrance to being with his mother was
                                           recognized by the trial judge in the prior proceedings.·                           In the
                                         .October 1, 2013 opinion, the -cour-t noted that Father encourages
                                          c                        's unreasonable apprehensions regarding Mother (Page 25);
                                          that Father has demonstrated a desire to frustrate Mother's
                                           relationship                   with cg 9     (Page 29); that if Father is awarded
                                           primary physical                   and sole· legal custody, cg     3 's relationship
                                          with Mother will dissipate to the point of disrepair (Page 33);
                                           that the foregoing analysis                    finds fault   in F~ther for enabling
                                          c                        's unwarranted fears and
                                                                                        '
                                                                                            trepidations of Mother;
                                                                                                              '   '
                                                                                                                    the court
                                           believes that Father's                     actions have caused Mother's relationship
                                          with c                         to suffer, but the court does not believe that
  .............................................................
                                         ·Father's actions                    should be characterized    as alienating      (Page_          ..

  S3RO
                                           33).
JUDICIAL
DISTRICT



R£NCC         COUNTY
NN!IYI..VANIA
                                                                                              81
                                                                                                                Circulated 09/23/2015 11:13 AM




                                                   Although the trial court in the prior proceedings stops
                            short ·of characterizing                             Father's actions as alienating,           the
                           court did attribute                            c           's unfounded.perceptions of his Mother
                           to be caused by Father's actions and that Cllllllf'S thoughts
                           about Mother paralleled those of Father.5                                     The court's prediction
                           proved to be true,                            that    if   cs   t were· left in the custody of
                            Father,                          the relationship     wi th    cc    I and Mother wou'l d only
                           deteriorate.                            However, the circumstance that allowed Father to
                           have the custody was not brought about by court order, but·by
                           the fact that                           c••        s'imp'ly refused to be _with Mother, and that
                          'cf rcumerance has been allowed to exist without being
                          :specifically addressed by the court re'l at lve to the aspect of
                           ·enforcement of the October 1, 2013 order.
                                                    The issue of a ch+Id refusing to see his mother, although
                            u~usual, has been·addressed by our appellate court?.                                        In Nancy
                            E.M. . v. -Kenneth D.M., 316 Pa.super. 351, 462 A.2d 1386 (1983),
                                                                                           .
                            the superior court held that the fact that a child does not want
                            to see his parent is not a sufficient reason to deny the parent
                                                                                    '
                            visitation. The court further held that ordering visitation at
                            the desire of the child was tantamount to denying mother her
                            visitation rights and therefore constituted error.
                                                     In ~om.Ex Rel. stoyko v. stoyko, 267 Pa.super. 24, 405 A.2d
1284 (1979), the court set down a specific standard to be

    ..... .........   -   ····- .. -··············--·····-   .
                            sMore r-ecerrt ly, Mother filed an in~unction proceeding against ·Father·•s·-···-· .. ·-·····
                            significant other, seeking to en'oin her from interfering in the custody
                            matters.               a    .     E 1    · a , No. 10191 of 2014, C.A. The
 53RD                       same trial ju ~et at issue the octo er l, 2013 custody order in this case
JUDICIAL                    denied injunct1ve re1ief1 but in a Pa.R.P. 192S(a) opinion found that the
DISTRICT                    "root of the mi nor chi1 d s behavior seems to have been derived from or.
                            Thomas." (Pa.A.R.P, 192S(a) opinion dated February 4, 2015, page 10.
·1tNCE: COUNTY
Htll.YLVANIA
                                                                                            82
                                                                                                           Circulated 09/23/2015 11:13 AM




                   followed in addressing the child's refusal to see his parent.
                   In stroyko, the superior court held that the stubborn refusal of
                   a child not see his mother should not be allowed to destroy the
                   parent's visitation rights unless some good reason can be shown
                   for the child's attitude.                         In determining whether the child is
                   justified in his behavior, exploration should be made into
                   Mother's past and present to decide whether the causes for th~
                   chi"ld's fear and resentment had ever existed or have since ·
                   vanished.           Here, after evaluating all                      of   the available evidence,
                  · the court finds not only that there is no basis for c                                                  to
                  · 'have any fear of his mother, the court al so .finds that in
                    •reality cg   I has no fear towards his mother nor of his
                     ~aternal grandfather. The court finqs that c        expresses this ·
                    fear only for the purpose of fulfilling his father's
                  · expectations that he have no contact with Mother.
                            In concluding that the conduct of Father is. alienating
                    conner from his mother, the court points to the following
                    factors:
                         Both c              3 and Father express the ·fear that Mother will
                    harm both c                     and Father.              Father has even expressed his fear
                    to the point that he obtained a ~oaded firearm that he carried·.
                   with him during the custody exchanges out of fear that.Mother
                   ·would kill him.                 He has gone as far as carrying this loaded
                    firearm into the Westmoreland county courthouse during PFA
                                                1
                    P roceedt n9s ; nvo ~i. ~~- .         -h·i·;;·~·,·i . . . .
                                                   M~t'tie·~- . -in·d· . E. . . . -- . · ·--·-;· . --,..e"a"a,. .,-~T-·fo. . 'fili·· ·
   53AO
                    arrest.        These fears have been repeated by both cs A and
JUDICIAL
OISTRICT            Father repeatedly during these proceedings, prior proceedings of

 RENCI!: COUNTV
tNNSYLVANIA
                                                                                  83
                                                                                             Circulated 09/23/2015 11:13 AM




                     this case and in all of the related proceedings in this court
                     and in Westmoreland county ..              other than the testimony of cqg111..-
                     and Father, t6ere has not been one iota of evidentiary support;
                     for these expressed fears.                Neither this court nor any other
                     court has found any support for these expressed.fears.                           The
                     available evidence leads to the conclusion that the expression
                     of fear is contrived.                similarly,    c    's expression of fear
                                      .                   .
                     towards his maternal grandfather is incredulous, and has been so
                     found by this court and in prior court proceedings in this court
                     and in Westmoreland             county.    Equally incredulous         is   ca    D's
                     statement that the maternal               grandfath.er .called     him a "worthless
                     :pi-ece of shit", the court making this finding after observing
                     the grandfather and ~ssessing his testimony and demeanor.
                           ot~er claims of~                    have.been dispr~ven.          c:•slll• claimed
                     that Mother answer.ed the door on one occasion naked and it was
                     represented            that there existed a video to support the claim.
                     The video that was requested to be produced did not show what he
                     had described.
                           cj             R claimed that Mother had stabbed and smashed a voodoo
                     doll representing her desire to kill Father.                      The exact voodoo
                     doll produced was not damaged in the least.                      Further evidence ·
                     showed that the doll cou~d not be easily removed from w~er~ it
                     was affixed,            and when c••       was confronted with the doll he
                     $Uggested that perhaps it had been replaced.
                            .. ·-···
 -v .,                    ca
                            ,,-,,.~             '

                                                    9·9
                                     a1 so s·~· ~~·t;ci·- . th~t . Mother had P 1     ace,rh:rs· i:i'fcfiir.e...   .          ··

  !531'10
                     next to the voodoo doll indicating her desire that c                                 should
JUDICIAL
DISTRICT             also be harmed just like Father should be.                   Evidence showed that

RENC:lt COUNl'Y
: N NS YI. V /\NIA
                                                                  '84
                                                                                                   Circulated 09/23/2015 11:13 AM




                      the picture        ca z p p was referring      to was a picture of                 c.a       R that
                      Mother carried, out of love, on her keychain, which hung on a
                      hook. next to the "voodoo doll" .
                             Father and·c                 engaged in a procedure whereby at the
                      time Mother was to receive              ca   C for her period of custody,
                      they would drive into Mother's driveway,.                   cs        3 would exit the
                      vehicle,   videotaping           all the way, either         knock on Mother's door
                      and tell her he was not staying or simply bypass the house, and
                      then walk over to the Fireside               residence,       wait ·for his father
                      and then return to ~reensbur·g.               The fact that this was a mere
                      -. charade for court purposes is indicated                 by the fact that a video
                      ,shows ·that   c••
                                     .         :
                                                   .
                                                   begins videotaping while in the vehicle with
                      his father,        that father       knows to wait for        ca      O at the· Fireside                  .
                      residence instead of simply leaving,                 and allows Clllllltto have
                      continued access to Fireside by not requiring
                                                             .      .
                                                                      that the code for
                      .      .
                      entry ; nto the home be changed from the code that                           ca        Sis
                      aware of, allowing conner·to have access to a safe haven to
                      avoid having to be with Mother.
                             cgpppp's      claim of fear of his mother is dtsproven by a
                      video in which Mother atrtempts to direct                    ca        I to get off the
                      phone, having spent a considerable                 time on the phone with his
                      . father .. In the video Mother is under.standab 1 y frustrated                              as
                      ·c£    9 is obstinate            in his refusal    to get off . the phone and can
                      -be seen· and heard taunting            his mother in an obvious attempt to
  •,,ir'•.1           ··get ·her .to lose her. temper while c             ·-····i.s viileotapi'ng~. her:···.:-·····-. . ·:· : .....+:
                      cg    R hi mse1 f testified           that he uses the video for purposes to
   53RD
 JUDICIAL
 DISTRICT             be used in court against              his mother.

'Rli:NC:I!: C:OUNTY
tNNSYI..VANIA
                                                                    85
                                                                                             Circulated 09/23/2015 11:13 AM




                                 With regard to the use o~. the video, Father has the obvious
                           ability to prevent c         · . from videotaping, even to the extent
                           of removing the phone.from him if necessary but makes no effort
                           to do so.
                                In every custody exch~nge attempted where Father drops
                           c         off at Mother's house, there is not one initiative that
                           Father has done anything that- can be observed               by   any person
                           whereby·he attempts      to make c:••        stay with his Mother.
                                 Additi ona 11 y, the evidence in this case is compe 11 i.r:19 that
                           cB J      wi 11 in fact do whatever his father ·di rects him to do.
                           The .. evidence is clear that Father directs every aspect of
                           ·c      's life.    It   is. simply unbelievable that c                   will
                           adhere iockstep to every directive and expectation of Father
                           except as to this one aspect of·his'life             relating to seeing his
                           mother.     The court finds tryat if Father did in fact direct
                           cg    ? to stay with his mother, he would obey his father.
                                 The matters before the court include the emergency petition
                           for special relief       filed December 3, 2013 as supplemented by the
                           emergency supplemental petition filed January 7, 2014.                       The
                           issues raised in these petitions are the same issues that wil.1
                           be considered as part of the determination of the competing
                           claims for modification of the custody order.. Thus, the .
                           disposition of these motions do not require a separate analysis
                           ?ince these petitions       addressed what has already been discussed,
    ,.... ,   .            "the i nabi li.ty ·Of :.Mothe.r to effectuate   ·the q.1stody. ··o·r·d·e-r·-:15y            :          :
  S3RO
                            reason 9f   cm · 's     refusal to go to her home and Father's role                               v


JUDICIAL
DISTRICT
                           in- bringing that situation about or permitting it to exist.

Ffl!:NCE          COUNTY
NNSYLVANIA
                                                                   86
                                                                                                                     Circulated 09/23/2015 11:13 AM




                                                                  The court is required. to separately address the petition
                                                 for contempt filed April 8, 2014 and the petition for contempt
                                                filed September 4, 2014.
                                                                  The April 8, 2014 petition alleges that Father has denied
                                                or               coerced, conspired or otherwise controlled c        p in an
                                                 effort to deny Mother her primary physical custody; that Father
                                                pay lip service to the October 1, 2013 order by dropping cg                             1
                                                off at Mother's residence every other Sunday, at which time·
                                                 c                   gets out of the car, runs to Father's significant other's
                                                 r~sidence at Fireside where Father is waiting for                   c         , and
                                               they depart; that Father intentionally, willfully and wantonly·
                                           · thwa:rts:Mother's                    relationship with c     p; that Father fails         to
                                                 uphold -Mother as a parent that                  cs   1 should love and respect;
                                                 that Father blatantly 1:1ndermines Mother's. role as a parent; and
                                                that Father speaks in a ·derogatory, condescending, and otherwise
                                                 inappropriate manner. about Mother to .cg                   $ in an effort to .
                                                                                             ./
                                                 reinforce               c••t's    unfounded, nonsensical    beliefs about Mother;·
                                                 and that Father refuses to communicate with Mother and provide
                                                                                                            .,

                                                 her any information                 about c••
                                                                  The Petition for contempt filed       September 5, 2014 alleges
                                                 that Father has willfully and wantonly withheld                   cs:   S from the
                                                 Neshannock Jr./sr. High school where he was enrolled for the
                                                 2013-14. school year and, without any authority to do so,
                                               enro l Ied ca I in the Hempfield school District in Westmoreland
      .........................................................      '

  .   , . · .. ·, .                           -ccuntv. Father also incorporates by. . r.efe-re'ri'c·e· . ·fo"··'the.:··p·eXf'EiOtf . . .

      S3RO
                                                 for contempt filed April 8, 2014.
 JUDICIAL
 DISTRICT



IRltNClt COUNTY
i>NNSYL.VANIA
                                                                                                  87
                                                                                                           Circulated 09/23/2015 11:13 AM




                               The issue of contempt is addressed in 23 Pa.c.s.A.
                      §5323(9), addressing contempt for noncompliance within a custody
                      order.          That subsection· provides as follows:
                                (1)    A Rarty who willfully fails ·to comply with any custody
                                       order may, as prescribed by general rule, be adjudged
                                       in contemRt· contempt shall be punishable by any one
                                       or more of the following:
                                              (i)    imprisonment for a period of not more than six
                                                     months.
                                            (ii) a fine of not more than $500.00.
                                           (iii)     probation for a period of not more than six
                                                     months.
                                            (iv) an order for nonrenewal, suspension or denial of
                                                 operating privile~e under §4355 (relating to
                                                 denial or suspension of licenses).
                                              (v) counsel fees and costs.
                                (2) An order committing an individual to jail under this
                                       section shall specify the condition which, when
                                       fulfilled, will result in the release of that.
                                       individual.
                                In order to support a finding of contempt, it must be found
                      that the offending party failed to comply with a clear and
                      specific provision of a custody order, and that the failure to
                      comP1Y w~s intentional and willful.                            A    fin~ing of contempt
                      cannot be supported if based upon an original order. that is
                      vague. Mellgtt v. Mellott, 328 Pa.super. 200, 476 A.2d 961
                       (1984).         A    custodial parent's obstruction of the noncustodial
                      ·parent's right to visit the child may serve as the basis of an
     .                prder finding the offending party in contempt.                                    As held in
   · .· :;·:·; · -   ·~E~·g-1 . i··~·h-.::;~·-··E~gi i sh'   322. Pa·. super.    23'4,    4.69 A, 2cf"'"270""'(19'83)"~--·the···oooo• . , -.

   S3RD
                      obstruction of a child's visits with a parent will not be
 JUDICIAL
 DISTRICT             tolerated· and a parent who obstructed                             a child's visits with the

fRENC&: COUNTY
!!:NNSYI.VANIA
                                                                            88
                                                                                                    Circulated 09/23/2015 11:13 AM




                   other parent was in contempt of an order providing for
                   visitation. rights.              Even an honest belief that visits between
                   ~hild and parent waj causing the child psychological harm could
                   not justify the deliberate violation of a court order providing
                   for visitation.             English v. English, supra.
                           The court here finds that the specific allegations of the
                   April 8, 2014 contempt Petition cannot form the basis for a
                   finding of contempt.                Although the court has clearly indicated
                   that Father is alienating                  c:••       against Mother, the specific
                   allegations of the petition are either too general and vague or
                   were unproven.            AS   held in Sutliff v. Sutliff, 361 Pa.super.
                   194, ·5.22 · A.2d 80 (1987), a party cannot be held· in contempt for
                   failing to "encourage" visitation without a finding that a
                   specific provision of the order was violated and that the
                   provision ·was clear and.definite.                        such contentions.as             allowing
                   cg      fto have refuge at Fireside may violate the spirit of the·
                   order, not specific provisions thereof.
                           However, the court finds that Father is in contempt of the
                   October 1, 2013 order by enrolling                        cs        Fin   the Hempfield
                   school oistric~ in Greensburg, Pennsylvania.                                Paragraph 2 of the
                   October 1, 2013 custody order specifitally provides that Mother
                   ·; s awarded so 1 e 1 ega 1 custody of cg                      S.     That paragraph defines
                   legal custody as the legal right to make major decisions
                    ~ffecting. the best interests of the child. Major decisions
                   :~if·;~·ii·:~g.: ''t'he c}ifi"d i° nc 1:ude·· iiduc·ati ori' ahd···:Eidtit-atlon·· ·ts··.· ': . =»: ..
  53RD
                   specifically identified in the court order.                               At the time the
JUDICIAL
DISTRICT           ·october     1, 2013 order was +ssued , c                 n     p attended school in the

 FtENCl5: COUNTY
:NNSVLVANIA
                                                                       89
                                                                                                                                        Circulated 09/23/2015 11:13 AM




                                                          Neshannock Township school District, the school district in
                                                          which Mother resided,. mother having been awarded primary
                                                           physical and legal custody and was the school district that
                                                          c                 S had been attending in recent years.                c&    I continued to
                                                          ·attend the Neshannock school District through the end of the
                                                          2013-14 sch9ol year.                            Prior to the commencement of the 2014-15.
                                                           school .year, Father, willfully, and without authority, and
                                                          without·the consent of Mother, enrolled C(                             p in the Hempfield
                                                          school District in Westmoreland county, the county in which
                                                           Father resides-                           Father had absolutely no authority to do this
                                                          and sucli conduct was in direct contravention of the October 1,
                                                           2013·,cu-stody order.                         Father did not seek approval of the court
                                                           in enrolling c                               i~ the Hempfield sch~ol District but simply
                                                           took it upon himself ·to do so .. In accomplishing this
                                                           enrollment, Father represented on an enrollment form that he had
                                                           custody of cg                            ff, which is in contravention of the October 1,
                                                           2013 custody order.                           The court.finds that Father's actions in
                                                            this regard were intentional and willful.
                                                                             The court finds that the conduct of Father violates
                                                            Paragraph 2 of the October 1, 2013' custody order.


                                                                                                                CONCLUSION
                                                                               For the forgoing reasons, the court will issue an order
                                                          ·consi~tent with this Opinion which will dismiss the' claim of
                                                          -each . party -for modi fi cation .of fh°e."'ex,s"t"i n:g-·c(fs't'c>,ay'""O"rder"·of··-"":-··•oo .. ,
OO>   0   ...    ,,.••M•o0   .. 0,Ho,o0•   0   '"'   o•   ~..............   • .......   ~--··   0



                . ' '.:. -,                                                                                                                                              .
                                                           October 1, 2013 as to primary physical custody, partial custody
    53RO
  JUDICIAi.
  DISTRICT
                                                            and legal custody, but wi'll grant Mother speci-al relief relating

IR£NCE    COUNTY
ltNNSVI.VANIA
                                                                                                                 .   90
                                  IL                                                    Circulated 09/23/2015 11:13 AM




                                       to enforcement of the order, and grant Mother's contempt
                                       petition filed September S, 2014 .




                                     .:.··
                                     •:'

... · :~,: . :~. . . . . . . . . . . . j~.;-·::           _                                               .

      53RO
  JUOICl,'.'l.
  DISTRICT



WRENClt COUNTY
•e;NNSYLVANIA
                                                                       91